Exhibit 10.1
AMENDED AND RESTATED MANAGEMENT AGREEMENT
AMONG
THE INN OF THE MOUNTAIN GODS RESORT AND CASINO, CASINO APACHE
TRAVEL CENTER, SKI APACHE AND WG-IMG, LLC
DATED AS OF JANUARY 6, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page 1.   Recitals     1   2.   Definitions     2
 
 
  2.1   Affiliate     2  
 
  2.2   Agreement     2  
 
  2.3   Bank Accounts     2  
 
  2.4   Base Monthly EBITDA     2  
 
  2.5   BIA     2  
 
  2.6   Business     2  
 
  2.7   Business Employee     2  
 
  2.8   Business Employee Policies     2  
 
  2.9   Capital Budget     2  
 
  2.10   Capital Replacement(s)     3  
 
  2.11   Capital Replacement Reserve     3  
 
  2.12   Chief Operating Officer     3  
 
  2.13   Class II Gaming     3  
 
  2.14   Class III Gaming     3  
 
  2.15   Compact     3  
 
  2.16   Confidential Information     3  
 
  2.17   Department     3  
 
  2.18   Depository Account     3  
 
  2.19   Depreciation, Depletion and Amortization Expense     3  
 
  2.20   Disbursement Account     3  
 
  2.21   EBITDA     3  
 
  2.22   Effective Date     4  
 
  2.23   Emergency Condition     4  
 
  2.24   Enterprise     4  
 
  2.25   Execution Date     4  
 
  2.26   Existing Taxes     4  
 
  2.27   Facilities     4  
 
  2.28   Fiscal Quarter     4  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  2.29   Fiscal Year     4  
 
  2.30   Furnishings and Equipment     4  
 
  2.31   GAAP     5  
 
  2.32   Gaming     5  
 
  2.33   Gaming Equipment     5  
 
  2.34   Gaming Operations     5  
 
  2.35   Gaming Ordinance     5  
 
  2.36   Governmental Action     5  
 
  2.37   Gross Gaming Revenue (Win)     5  
 
  2.38   Gross Revenues     6  
 
  2.39   House Bank     6  
 
  2.40   IGRA     6  
 
  2.41   Insider     6  
 
  2.42   Interest Expense     6  
 
  2.43   Internal Control System     6  
 
  2.44   Internal Revenue Code     6  
 
  2.45   Key Business Employees     6  
 
  2.46   Legal Requirements     6  
 
  2.47   Management Board     7  
 
  2.48   Management Board By-Laws     7  
 
  2.49   Management Fee     7  
 
  2.50   Manager     7  
 
  2.51   Manager Confidential Information     7  
 
  2.52   Managing Officer     7  
 
  2.53   Marks     7  
 
  2.54   Member of the Tribal Government     7  
 
  2.55   Minimum Balance     7  
 
  2.56   Minimum Guaranteed Monthly Payment     7  
 
  2.57   Minimum Monthly Management Fee     7  
 
  2.58   Net Revenues     7  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  2.59   Net Revenues (gaming)     7  
 
  2.60   Net Revenues (other)     8  
 
  2.61   NIGC     9  
 
  2.62   Non-Gaming Operations     9  
 
  2.63   Operating Budget and Annual Plan     9  
 
  2.64   Operating Companies     9  
 
  2.65   Operating Expenses     9  
 
  2.66   Operating Supplies     10  
 
  2.67   Party     11  
 
  2.68   Promotional Allowances     11  
 
  2.69   Qualified     11  
 
  2.70   Regulatory Cap     11  
 
  2.71   Representatives     11  
 
  2.72   Reservation     11  
 
  2.73   Resort     11  
 
  2.74   Ski Apache     11  
 
  2.75   Ski Apache Entity     11  
 
  2.76   Ski Apache Operations     11  
 
  2.77   Soft Count     11  
 
  2.78   State     11  
 
  2.79   Suspension of Gaming Operations     11  
 
  2.80   Term     11  
 
  2.81   Traditional Bingo     11  
 
  2.82   Travel Center     12  
 
  2.83   Travel Center Entity     12  
 
  2.84   Tribe     12  
 
  2.85   Tribal Confidential Information     12  
 
  2.86   Tribal Council     12  
 
  2.87   Tribal Gaming Commission     12  
 
  2.88   Tribal Parties     12  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page     2.89   Tribal Priority
Distribution     12       2.90   Warner     12       2.91   Warner Parties    
12   3.   Engagement; Term; Other Agreements     12       3.1   Engagement of
Manager     12       3.2   Term     12       3.3   Status of Reservation and
Businesses; Exclusive Rights     12       3.4   Management Board     13      
3.5   Compliance with Law; Licenses     13       3.6   Gaming Ordinance     13  
    3.7   Fire and Safety     14       3.8   Compliance with the Environmental
Laws     14       3.9   Nonrecruitment and Noncompete Covenants     14  
 
      3.9.1   Nonrecruitment of Employees     14  
 
      3.9.2   Noncompetition     14  
 
      3.9.3   Enforceability     15  
 
      3.9.4   Joinder by William W. Warner     15       3.10   Covenant of Good
Faith and Fair Dealing     16   4.   Management and Operation of Businesses    
16       4.1   Manager’s Authority and Responsibility     16       4.2   Duties
of Manager     16  
 
      4.2.1   Physical Duties     16  
 
      4.2.2   Required Filings     16  
 
      4.2.3   Contracts     16  
 
      4.2.4   Operating Standards     17  
 
      4.2.5   Advertising     17  
 
      4.2.6   Payment of Bills and Expenses     17       4.3   Security and
Surveillance     17       4.4   Damage, Condemnation or Impossibility of the
Businesses     17  
 
      4.4.1   Change in Legal Requirements     17  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
      4.4.2   Condemnation or Casualty     17  
 
      4.4.3   Manager’s Right to Terminate Upon Suspension of Gaming Operations
Due to Applicable Legal Requirements     18       4.5   Alcoholic Beverages and
Tobacco Sales     18       4.6   Employees     18  
 
      4.6.1   Manager’s Responsibility for Employees     18  
 
      4.6.2   Business Employee Policies     18  
 
      4.6.3   Employment Suitability     18  
 
      4.6.4   No Manager Wages or Salaries     19  
 
      4.6.5   Tribal Regulatory Costs     19  
 
      4.6.6   Indian Preference, Recruiting and Training     19       4.7  
Preference in Contracting     20       4.8   Operating Budget and Annual Plan  
  20       4.9   Capital Budgets     22       4.10   Capital Replacements     22
      4.11   Capital Replacement Reserve     23       4.12   Periodic
Contributions to Capital Replacement Reserve     23       4.13   Use and
Allocation of Capital Replacement Reserve     23       4.14   Internal Control
System     23       4.15   Banking and Bank Accounts     24  
 
      4.15.1   Bank Accounts     24  
 
      4.15.2   Daily Deposits to Depository Account     24  
 
      4.15.3   Disbursement Account     24  
 
      4.15.4   No Cash Disbursements     24  
 
      4.15.5   Transfers Between Accounts     24  
 
      4.15.6   Petty Cash Fund     25  
 
      4.15.7   No Suspension of Transfers Upon Default     25       4.16  
Insurance     25       4.17   Accounting and Books of Account     25  
 
      4.17.1   Statements     25  

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page  
 
      4.17.2   Books of Account     25  
 
      4.17.3   Accounting Standards     26  
 
      4.17.4   Annual Audit     26       4.18   Operating Capital for the
Businesses     26       4.19   Tribal Indebtedness     27       4.20   Ski
Apache     27   5.   Indebtedness of the Operating Companies     27       5.1  
Financing Agreements     27       5.2   Business of the Operating Companies    
27       5.3   Related Party Indebtedness     27   6.   Management Fee,
Reimbursements, Disbursements, and Other Payments by Manager     27       6.1  
Management Fee     27       6.2   Reimbursement of Travel and Other Approved
Expenses     29       6.3   Cap on Payments to Manager     29       6.4   Agreed
Ceiling for Repayment of Development and Construction Costs     29   7.  
Intellectual Reservation; Confidentiality     29       7.1   Names of the
Businesses     29       7.2   Marks     29       7.3   Litigation Involving
Marks     30       7.4   Confidentiality     30   8.   Taxes     32       8.1  
State and Local Taxes     32       8.2   Tribal Taxes     32       8.3  
Compliance with Internal Revenue Code     32   9.   Prohibition of Certain
Transactions Between Manager and Members of the Tribe     32   10.   Grounds for
Termination     33       10.1   Termination     33       10.2   Voluntary
Termination     33       10.3   Involuntary Termination Due to Changes in Legal
Requirements     33  

-vi-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  10.4   Tribal Parties’ Right to Terminate Agreement     33  
 
  10.5   Manager’s Right to Terminate Agreement     34  
 
  10.6   Enterprise’s Buyout Option     35  
 
  10.7   Manager’s Early Termination Right     35   11.   Termination and
Transition     35  
 
  11.1   Transition     35  
 
  11.2   Businesses     36  
 
  11.3   Manager’s Obligations     36  
 
  11.4   Operating Companies’ Obligations     36   12.   Consents and Approvals
    37  
 
  12.1   Tribal Parties     37  
 
  12.2   Manager     37   13.   Parties in Interest in Manager     37  
 
  13.1   Shareholders and Directors     37  
 
  13.2   Covenants     37  
 
  13.3   Compliance with Licensing Requirements     38   14.   No Present Lien,
Lease or Joint Venture     38   15.   Indemnification; Limitation of Liability  
  38   16.   Choice of Law     39   17.   Limited Waiver of Sovereign Immunity;
Dispute Resolution     39   18.   Non-Impairment     41   19.   General
Provisions     41  
 
  19.1   Notice     41  
 
  19.2   Representations and Warranties as to Authority and Other Matters     42
 
 
  19.3   Relationship     43  
 
  19.4   Defense     43  
 
  19.5   Waivers     44  
 
  19.6   Captions; Section References     44  
 
  19.7   Severability     44  
 
  19.8   Interest     44  

-vii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                          Page
 
  19.9   Third Party Beneficiaries   44
 
  19.10   Brokerage   44
 
  19.11   Survival of Provisions   45
 
  19.12   Periods of Time   45
 
  19.13   Successors, Assigns, and Subcontracting   45
 
  19.14   Time is of the Essence   45
 
  19.15   Patron Dispute Resolution   45
 
  19.16   Amendments   45
 
  19.17   Estoppel Certificate   46
 
  19.18   Entire Agreement   46
 
  19.19   Government Savings Clause   46
 
  19.20   Preparation of Agreement   46
 
  19.21   Counterparts   46
 
  19.22   Joint and Several Obligations   46

-viii-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED MANAGEMENT AGREEMENT
     This AMENDED AND RESTATED MANAGEMENT AGREEMENT (this “Agreement”) is made
and entered into as of January 6, 2010 (the “Execution Date”), by and among INN
OF THE MOUNTAIN GODS RESORT AND CASINO (the “Enterprise”), a tribal enterprise
wholly owned by the MESCALERO APACHE TRIBE, a federally recognized Indian tribe
(the “Tribe”), CASINO APACHE TRAVEL CENTER, a tribally-chartered subsidiary of
the Enterprise (the “Travel Center Entity”), SKI APACHE, a tribally-chartered
subsidiary of the Enterprise (the “Ski Apache Entity”), and WG-IMG, LLC, a
Nevada limited liability company (the “Manager”). Each of the foregoing
described parties is sometimes referred to herein singly as a “Party” and
collectively as the “Parties.”
1. Recitals.
     1.1 The Tribe is a federally recognized Indian tribe eligible for the
special programs and services provided by the United States to Indians because
of their status as Indians and is recognized as possessing powers of
self-government.
     1.2 The Tribe possesses sovereign governmental powers pursuant to the
Tribe’s powers of self-government over certain land owned by the United States
of America in trust for the Tribe. Such land, as well as any other land or
territory over which the Tribe’s sovereign jurisdiction may extend at any time,
is referred to herein as the “Reservation”.
     1.3 In compliance with the Indian Gaming Regulatory Act of 1988, P.L.
100-497, 25 U.S.C. § 2701 et seq., as it may from time to time be amended
(“IGRA”), the Tribal Council has enacted the Gaming Ordinance, which regulates
the operation of Gaming within the Reservation. The Gaming Ordinance creates the
“Mescalero Apache Tribal Gaming Commission” (the “Tribal Gaming Commission”) and
authorizes Class III gaming within the Reservation subject to the provisions of
the Gaming Ordinance and the Compact.
     1.4 The Enterprise, the Travel Center Entity and the Ski Apache Entity
(collectively, the “Operating Companies” and, together with the Tribe, the
“Tribal Parties”) own and operate the Inn of the Mountain Gods Resort & Casino,
a mixed-use hotel, casino and resort complex located at 287 Carrizo Canyon Road,
Mescalero, New Mexico 88340 (which is situated within the Southwest 1/4 of
Section Four (4), Township Twelve (12) South, Range Thirteen (13) East, New
Mexico Principal Meridian), including, without limitation, hunting and golf
activities operated in connection therewith (the “Resort”), the Casino Apache
Travel Center located at 25845 US Highway 70, Mescalero, New Mexico 88340 (which
is situated within the Northeast 1/4 and Southeast 1/4 of Section Three (3),
Township Twelve (12) South, Range Thirteen (13) East, New Mexico Principal
Meridian) (the “Travel Center”), and Ski Apache, a ski and snowboard resort
located in or near Mescalero, New Mexico (“Ski Apache”). The Tribe has granted
exclusive authority to the Operating Companies to conduct operations at the
Resort, the Travel Center and Ski Apache (the business and assets of each of the
Resort, Travel Center and Ski Apache are referred to as a “Business” and
collectively the “Businesses.”) The Resort and the Travel Center are situated
entirely within the Mescalero Apache Indian Reservation, the final boundaries of
which were created by an Executive Order dated March 23, 1883. The Resort and

1



--------------------------------------------------------------------------------



 



the Travel Center are located on sites that qualify as “Indian lands,” as such
term is defined in 25 U.S.C. § 2703(4).
     1.5 The Operating Companies operate the Businesses to improve the economic
conditions of members of the Tribe, to enable the Tribe to serve the social,
economic, educational and health needs of the Tribe, to increase Tribe revenues
and to enhance the Tribe’s economic self-sufficiency and self-determination.
     1.6 The Operating Companies are seeking technical experience and expertise
for the operation of gaming and non-gaming operations at the Businesses and
instruction for members of the Tribe in the operation of the Businesses. The
Manager is willing and able to provide such experience, expertise and
instruction.
     1.7 The Operating Companies want to grant the Manager the exclusive right
and obligation to manage, operate and maintain the Businesses, and to train
members of the Tribe and others in the operation and maintenance of the
Businesses during the term of this Agreement and conforming with the provisions
of this Agreement. The Manager desires to perform these functions.
     1.8 In connection with all of the foregoing, the Parties entered into that
certain Management Agreement dated as of June 18, 2009 (the “Original
Agreement“), which was submitted on June 22, 2009 to the National Indian Gaming
Commission (the “NIGC“) for approval by the Chairman of the NIGC. The Parties
wish to amend and restate the Original Agreement as provided herein, and
re-submit this Agreement to the NIGC for approval by the Chairman of the NIGC.
2. Definitions. As they are used in this Agreement, the terms listed below shall
have the meaning assigned to them in this Section:
     2.1 Affiliate. “Affiliate” means as to any Party, any Indian tribe,
corporation, partnership, limited liability company, joint venture, trust,
department, agency, subdivision or instrumentality or individual controlled by,
under common control with, or which controls, directly or indirectly such Party.
     2.2 Agreement. “Agreement” has the meaning set forth in the first paragraph
hereof.
     2.3 Bank Accounts. “Bank Accounts” shall mean those accounts described in
Section 4.15.1.
     2.4 Base Monthly EBITDA. “Base Monthly EBITDA” shall mean $2,716,120.25.
     2.5 BIA. “BIA” shall mean the Bureau of Indian Affairs under the Department
of the Interior of the United States of America.
     2.6 Business. “Business” or “Businesses” has the meaning set forth in
Section 1.4.
     2.7 Business Employee. “Business Employee” shall mean any employee who is
assigned to work at any of the Businesses.

2



--------------------------------------------------------------------------------



 



     2.8 Business Employee Policies. “Business Employee Policies” shall have the
meaning set forth in Section 4.6.2.
     2.9 Capital Budget. “Capital Budget” has the meaning set forth in
Section 4.9 hereof.
     2.10 Capital Replacement(s). “Capital Replacement(s)” shall mean any
alteration or rebuilding or renovation of the Businesses, and any replacement of
Furnishings and Equipment, the cost of which is capitalized and depreciated,
rather than being expensed, applying GAAP.
     2.11 Capital Replacement Reserve. “Capital Replacement Reserve” has the
meaning set forth in Section 4.11.
     2.12 Chief Operating Officer. “Chief Operating Officer” shall mean the
person employed by the Operating Companies to direct the day-to-day operations
of the Businesses.
     2.13 Class II Gaming. “Class II Gaming” shall mean class II gaming as
defined in IGRA.
     2.14 Class III Gaming. “Class III Gaming” shall mean class III gaming as
defined in IGRA.
     2.15 Compact. “Compact” shall mean the Tribal-State Class III Gaming
Compact between the Tribe and the State of New Mexico executed by the Governor
of the State of New Mexico on June 1, 2004, the approval of which was published
in the Federal Register on August 5, 2004, pursuant to IGRA, and any amendments
thereto from time to time the approval of which is published in the Federal
Register.
     2.16 Confidential Information. “Confidential Information” shall mean the
information described in Section 7.4.1.
     2.17 Department. Those general divisional categories shown in the Operating
Budget and Annual Plan (e.g. rooms department or food department), but shall not
mean or refer to the subcategories (e.g. linen replacement and uniforms)
appearing in each such divisional category.
     2.18 Depository Account. “Depository Account” shall mean a bank account
described in Section 4.15.2.
     2.19 Depreciation, Depletion and Amortization Expense. “Depreciation,
Depletion and Amortization Expense” means, for any period, the total amount of
depreciation, depletion and amortization expense (exclusive of the amortization
of the principal amount of any indebtedness) and other similar non-cash
operating charges for such period.
     2.20 Disbursement Account. “Disbursement Account” shall mean the bank
account described in Section 4.15.3.
     2.21 EBITDA. “EBITDA” shall mean, with respect to any period, Net Revenues
plus the sum of (i) the aggregate amount of Interest Expense for such period,
(ii) the aggregate amount of income taxes for such period, (iii) the aggregate
amount of all taxes, fees,

3



--------------------------------------------------------------------------------



 



assessments, or other charges of any nature whatsoever on the Businesses or on
the revenues therefrom imposed by the Tribe, or by any agent, agency, affiliate
or representative of the Tribe (including, without limitation, payments pursuant
to any lease), other than (a) fees imposed on the Tribe by the NIGC under IGRA
which directly relate to the business of the Operating Companies, (b) payments
expressly and specifically provided for under this Agreement (e.g. tribal
regulatory costs as described in Section 4.6.5) and (c) Existing Taxes, for such
period, (iv) Depreciation, Depletion and Amortization Expense for such period),
(v) all amounts (to the extent not already included in (iv) above) attributable
to other (a) non-cash operating charges and (b) non-cash non-operating charges
for such period, and (vi) all extraordinary charges for such period minus,
without duplication, all extraordinary gains for such period.
     2.22 Effective Date. “Effective Date” shall mean the date on which the last
of the following listed conditions is satisfied:

  (i)   written confirmation that the Tribe, and the State (to the extent
required by the Compact or other applicable state law), have approved background
investigations of Manager; and     (ii)   written approval of this Agreement and
any documents collateral hereto identified by the NIGC as requiring its
approval, is granted by the Chairman of the NIGC.

     2.23 Emergency Condition. “Emergency Condition” has the meaning set forth
in Section 4.10.
     2.24 Enterprise. “Enterprise” has the meaning set forth in the first
paragraph of this Agreement.
     2.25 Execution Date. “Execution Date” has the meaning set forth in the
first paragraph of this Agreement.
     2.26 Existing Taxes. “Existing Taxes” shall mean the gross receipts tax,
gasoline tax and school assessment, all as assessed by the Tribe at the rates of
assessment therefor as of the Execution Date, which rates are (i) with respect
to the gross receipts tax, 10.75% for room rental or lodging receipts, 6.75% for
retail food and beverage receipts and 6.5% for all other receipts on the sale of
goods and services; (ii) with respect to the gasoline tax, seventeen cents
($0.17) per gallon, and (iii) with respect to the school assessment, $200,000
per month in the aggregate for all Operating Companies, less all other taxes
paid or remitted by the Operating Companies to the Tribe during such month.
     2.27 Facilities. “Facilities” shall mean the buildings, improvements, and
fixtures, now or hereafter in which the Businesses are located.
     2.28 Fiscal Quarter. “Fiscal Quarter” shall mean each of the following
periods: (i) the calendar months of May, June and July; (ii) the calendar months
of August, September and October; (iii) the calendar months of November,
December, and January; and (iv) the calendar months of February, March and
April.

4



--------------------------------------------------------------------------------



 



     2.29 Fiscal Year. “Fiscal Year” shall mean the period commencing on May 1
of each year and ending on April 30 of the following year.
     2.30 Furnishings and Equipment. “Furnishings and Equipment” shall mean all
furniture, furnishings and equipment owned by the Operating Companies and
required for the operation of the Businesses in accordance with the standards
set forth in this Agreement, including, without limitation:

  (i)   cashier, money sorting and money counting equipment, surveillance and
communication equipment, and security equipment;     (ii)   Gaming Equipment;  
  (iii)   office furnishings and equipment;     (iv)   specialized equipment
necessary for the operation of any portion of the Businesses for accessory
purposes, including equipment for kitchens, laundries, dry cleaning, cocktail
lounges, restaurants, public rooms, commercial and parking spaces, and
recreational facilities;     (v)   all other furnishings, equipment, and other
personal property used in the operation of the Businesses; and     (vi)   all
other furnishings and equipment hereafter located and installed in or about the
Businesses which are used in the operation of the Businesses in accordance with
the standards set forth in this Agreement.

     2.31 GAAP. “GAAP” means generally accepted accounting principles set forth
in the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, in each case which
are in effect from time to time.
     2.32 Gaming. “Gaming” shall mean Class II Gaming and Class III Gaming.
     2.33 Gaming Equipment. “Gaming Equipment” shall mean equipment permitted
under the IGRA for Gaming, including without limitation slot machines, video
games of chance, table games, keno equipment and other Class II and Class III
Gaming equipment.
     2.34 Gaming Operations. “Gaming Operations” shall mean any and all Gaming
operated by Manager in accordance with the terms of this Agreement within the
Businesses.
     2.35 Gaming Ordinance. The “Gaming Ordinance” means the Mescalero Apache
Tribe Gaming Ordinance approved by the Chairman of the NIGC pursuant to the IGRA
on September 4, 2001, and any amendments thereto that are approved by the NIGC
from time to time.

5



--------------------------------------------------------------------------------



 



     2.36 Governmental Action. “Governmental Action” shall mean any resolution,
ordinance, statute, regulation, order or decision having the force of law or
legal authorization of the Tribe, the Tribal Council or any instrumentality or
agency of the Tribe.
     2.37 Gross Gaming Revenue (Win). “Gross Gaming Revenue (Win)” shall mean
the net win from gaming activities which is the difference between gaming wins
and losses before deducting costs and expenses (including, without limitation,
any deduction for Promotional Allowances), determined in accordance with GAAP
consistently applied.
     2.38 Gross Revenues. “Gross Revenues” shall mean all revenues of any nature
derived directly or indirectly from the Businesses including, without
limitation, Gross Gaming Revenue (Win), hotel, retail, food and beverage sales
and other rental or other receipts from lessees, sublessees, licensees and
concessionaires (but not the gross receipts of such lessees, sublessees,
licensees or concessionaires), and before any deduction is made for Promotional
Allowances, but excluding any taxes the Tribe is allowed to assess pursuant to
Section 8.2, all as determined in accordance with GAAP consistently applied.
     2.39 House Bank. “House Bank” shall mean the amount of cash, chips, and
tokens that Manager from time to time determines necessary to have at the
Businesses daily to meet its cash needs.
     2.40 IGRA. “IGRA” has the meaning set forth in Section 1.3.
     2.41 Insider. “Insider” shall mean (i) with respect to any person, (a) a
relative of such person or of a general partner of such person, (b) a
partnership in which such person is a general partner, (c) a general partner of
such person and (d) a corporation of which such person is a director or officer
or person in control and (ii) with respect to any entity, (a) any director or
officer of such entity, (b) any partnership in which such entity is a general
partner, (c) any general partner in or of such entity and (d) any relative of
any general partner in, general partner of, such entity or any relative of any
such director, officer or person in control of such entity.
     2.42 Interest Expense. “Interest Expense” means, for any period, without
duplication, the total consolidated interest expense including (i) interest
expense attributable to capital leases, (ii) amortization of indebtedness
discount and indebtedness issuance costs (including any original issue discount
attributable to any issuance of equity securities and indebtedness securities,
(iii) capitalized interest, (iv) non-cash interest payments, (v) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (vi) net cash costs under interest rate
protection agreements (including amortization of fees), and (viii) interest
actually paid under any guarantee of indebtedness or other obligations of any
other person.
     2.43 Internal Control System. “Internal Control System” has the meaning set
forth in Section 4.14.
     2.44 Internal Revenue Code. “Internal Revenue Code” means the Internal
Revenue Code of 1986, as amended.

6



--------------------------------------------------------------------------------



 



     2.45 Key Business Employees. “Key Business Employees” shall mean, with
respect to the Businesses, the Chief Operating Officer, chief financial officer,
director of marketing, director of human resources, and director of gaming, or
persons performing similar functions.
     2.46 Legal Requirements. “Legal Requirements” shall mean any and all
present and future judicial, administrative, and tribal rulings or decisions,
and any and all present and future federal, state, local, and tribal laws,
ordinances, rules, regulations, permits, licenses and certificates applicable to
the Tribe, Manager, Reservation, and the Businesses, including without
limitation and to the extent applicable, State law, IGRA and its implementing
regulations, the Compact and the Gaming Ordinance.
     2.47 Management Board. “Management Board” shall mean the management board
of the Enterprise, as such board has been established by the Tribe pursuant to
the Management Board By-laws.
     2.48 Management Board By-Laws. “Management Board By-Laws” shall mean the
By-laws of the Management Board adopted March 25, 2004.
     2.49 Management Fee. “Management Fee” shall mean the amounts payable to the
Manager pursuant to Section 6.1.
     2.50 Manager. “Manager” has the meaning set forth in the first paragraph of
this Agreement.
     2.51 Manager Confidential Information. “Manager Confidential Information”
has the meaning set forth in Section 7.4.1.
     2.52 Managing Officer. The “Managing Officer” shall be designated by
Manager by notice given to the Tribe in accordance with Section 19.1 of this
Agreement. The Managing Officer shall serve as a liaison between the Manager and
the Tribe. There shall be a Managing Officer during the entire term of this
Agreement.
     2.53 Marks. “Marks” has the meaning set forth in Section 7.2
     2.54 Member of the Tribal Government. “Member of the Tribal Government”
shall mean a member of the Tribal Council or the Tribal Gaming Commission.
     2.55 Minimum Balance. “Minimum Balance” shall mean the amount described in
Section 4.15.1.
     2.56 Minimum Guaranteed Monthly Payment. “Minimum Guaranteed Monthly
Payment” shall mean the minimum payment due to the Tribe in accordance with 25
U.S.C. §2711(b)(3) in an amount equal to $25,000 per month.
     2.57 Minimum Monthly Management Fee. “Minimum Monthly Management Fee” has
the meaning set forth in Section 6.1.

7



--------------------------------------------------------------------------------



 



     2.58 Net Revenues. “Net Revenues” shall mean the sum of “Net Revenues
(gaming)” and “Net Revenues (other).”
     2.59 Net Revenues (gaming). “Net Revenues (gaming)” shall mean Gross Gaming
Revenue (Win) from Gaming Operations less all Gaming related Operating Expenses,
excluding the Management Fee, and less the retail value of any Promotional
Allowances. Notwithstanding the foregoing, the following shall be excluded from
“Net Revenues (gaming)”:

  (i)   any gratuities or service charges added to a customer’s bill;     (ii)  
any credits or refunds made to customers, guests or patrons;     (iii)   any
sums and credits received by the Operating Companies for lost or damaged
merchandise;     (iv)   any sales taxes, excise taxes, gross receipt taxes,
admission taxes, entertainment taxes, tourist taxes or charges received from
patrons and passed on to the Tribe or any other governmental or quasi
governmental entity;     (v)   any proceeds from the sale or other disposition
of furnishings and equipment or other capital assets;     (vi)   any fire and
extended coverage insurance proceeds other than for business interruption;    
(vii)   any condemnation awards other than for temporary condemnation; and    
(viii)   any interest on bank account(s).

It is intended that this provision be interpreted to be consistent with 25
U.S.C. § 2703(9).
     2.60 Net Revenues (other). “Net Revenues (other)” shall mean all Gross
Revenues from Non-Gaming Operations not included in “Net Revenues (gaming)”.
“Net Revenues (other)” includes room revenues from operation of a hotel, food
and beverage, entertainment, and retail, less all Non-Gaming related Operating
Expenses, excluding the Management Fee, and less the retail value of Promotional
Allowances. Notwithstanding the foregoing, the following shall be excluded from
“Net Revenues (other)”:

  (i)   any gratuities or service charges added to a customer’s bill;     (ii)  
any credits or refunds made to customers, guests or patrons;     (iii)   any
sums and credits received by the Operating Companies for lost or damaged
merchandise;     (iv)   any sales taxes, excise taxes, gross receipt taxes,
admission taxes, entertainment taxes, tourist taxes or charges received from
patrons and

8



--------------------------------------------------------------------------------



 



      passed on to the Tribe or any other governmental or quasi governmental
entity;     (v)   any proceeds from the sale or other disposition of furnishings
and equipment or other capital assets;     (vi)   any fire and extended coverage
insurance proceeds other than for business interruption;     (vii)   any
condemnation awards other than for temporary condemnation;     (viii)   any
interest on bank account(s); and     (ix)   all revenues derived from Ski Apache
Operations.

It is intended that this provision be interpreted to be consistent with 25
U.S.C. § 2703(9).
     2.61 NIGC. “NIGC” has the meaning set forth in Section 1.8.
     2.62 Non-Gaming Operations. “Non-Gaming Operations” shall mean the
operation of the Businesses and any lawful commercial activity allowed in the
Facilities other than Gaming Operations including, but not limited to, hotel
operations, restaurants, Travel Center operations, Ski Apache operations,
conventions, business meetings, Automatic Teller Machines (“ATM”), and the sale
of gifts and souvenirs. The Non-Gaming Operations shall not include any
commercial business conducted by the Tribe or any commercial business not
located within the Facilities.
     2.63 Operating Budget and Annual Plan. “Operating Budget and Annual Plan”
shall mean the operating budget and plan described in Section 4.8.
     2.64 Operating Companies “Operating Companies” has the meaning set forth in
Section 1.4.
     2.65 Operating Expenses. “Operating Expenses” shall mean all expenses of
the operation of the Operating Companies (but, notwithstanding any other term or
provision of this Agreement to the contrary, excluding all expenses of Ski
Apache Operations) pursuant to GAAP, including but not limited to the following:

  (i)   the payment of salaries, wages, and benefit programs for Business
Employees;     (ii)   Operating Supplies for the Businesses;     (iii)  
utilities;     (iv)   repairs and maintenance of the Facilities (excluding
Capital Replacements);     (v)   interest accruing under any indebtedness of the
Operating Companies;

9



--------------------------------------------------------------------------------



 



  (vi)   interest on installment contract purchases or other interest charges on
debt of the Operating Companies approved by the Management Board;     (vii)  
insurance and bonding;     (viii)   advertising and marketing, including busing
and transportation of patrons to the Facilities;     (ix)   accounting, legal
and other professional fees, including those of the Tribe directly related to
Gaming Operations;     (x)   security and surveillance costs;     (xi)  
reasonable travel expenses for Business Employees directly related to the
operation of the Businesses and subject to the approved Annual Budget and
Operating Plan;     (xii)   operating lease payments for Furnishings and
Equipment to the extent approved by the Tribal Council;     (xiii)   trash
removal;     (xiv)   costs of goods sold;     (xv)   other expenses designated
as Operating Expenses in accordance with the accounting standards as referred to
in Section 4.17.3;     (xvi)   expenses specifically designated as Operating
Expenses in this Agreement;     (xvii)   depreciation and amortization of the
Facilities based on schedules used by the Operating Companies as of the
Execution Date, and depreciation and amortization of all other assets, each in
accordance with GAAP;     (xviii)   recruiting and training expenses;     (xix)
  any required fees due to state or federal agencies pursuant to applicable
state and federal law;     (xx)   any required payments to the State or local
governments made by or on behalf of the Businesses or the Tribe pursuant to the
Compact or any other governmental agreement;     (xxi)   any services payments
or community benefit payments to be made for city services such as for fire,
police and other services;     (xxii)   any budgeted charitable contributions by
the Businesses;

10



--------------------------------------------------------------------------------



 



  (xxiii)   charges, assessments, fines or fees imposed by governmental entities
of the Tribe which are reasonably related to the cost of Tribal governmental
regulation of public health, safety or welfare, or the integrity of Tribal
gaming operations; and     (xxiv)   reasonable expense reserves.

     2.66 Operating Supplies. “Operating Supplies” shall mean food and beverages
(alcoholic and nonalcoholic) and other consumable items used in the operation of
the Businesses, such as playing cards, tokens, chips, plaques, dice, fuel, soap,
cleaning materials, matches, paper goods, stationery and all other similar
items.
     2.67 Party. “Party” or “Parties” has the meaning set forth in the first
paragraph of this Agreement.
     2.68 Promotional Allowances. “Promotional Allowances” shall mean the retail
value of complimentary food, beverages, merchandise, and tokens for gaming,
provided to patrons as promotional items.
     2.69 Qualified. “Qualified” shall mean having the ability to provide the
same or similar quality goods or services at competitive prices as non-tribal
competitors, having demonstrated skills and abilities to perform the tasks to be
undertaken in an acceptable manner and able to meet the bonding requirements of
Manager applicable to non-tribal competitors.
     2.70 Regulatory Cap. “Regulatory Cap” has the meaning set forth in
Section 6.3.
     2.71 Representatives. “Representatives” has the meaning set forth in
Section 7.4.2.
     2.72 Reservation. “Reservation” has the meaning set forth in Section 1.2.
     2.73 Resort. “Resort” has the meaning set forth in Section 1.4.
     2.74 Ski Apache. “Ski Apache” has the meaning set forth in Section 1.4.
     2.75 Ski Apache Entity. “Ski Apache Entity” has the meaning set forth in
the first paragraph of this Agreement.
     2.76 Ski Apache Operations. “Ski Apache Operations” means all operations of
Ski Apache.
     2.77 Soft Count. “Soft Count” shall mean the count of the contents in a
drop box (Tables) or the bill validator acceptor (Gaming machine).
     2.78 State. “State” shall mean the state of New Mexico.
     2.79 Suspension of Gaming Operations. “Suspension of Gaming Operations”
shall mean an occurrence pursuant to which the conduct of all Gaming Operations
at the Businesses

11



--------------------------------------------------------------------------------



 



has been rendered illegal, impossible or impracticable by virtue of a change in
Legal Requirements or by virtue of condemnation or casualty with respect to the
Businesses.
     2.80 Term. “Term” has the meaning set forth in Section 3.2.
     2.81 Traditional Bingo. “Traditional Bingo” shall mean bingo that is
conducted (i) without the use of a slot machine or similar device commonly known
as a “Class II slot machine”, (ii) at a location separate and apart from the
Businesses, and (iii) such that with respect to each game, the numbers drawn are
the same for all players at the site of the game (as opposed to players at the
site contemporaneously playing different games using different number
generators).
     2.82 Travel Center. “Travel Center” has the meaning set forth in
Section 1.4.
     2.83 Travel Center Entity. “Travel Center Entity” has the meaning set forth
in the first paragraph of this Agreement.
     2.84 Tribe. “Tribe” has the meaning set forth in the first paragraph of
this Agreement.
     2.85 Tribal Confidential Information. “Tribal Confidential Information has
the meaning provided in Section 7.4.1.
     2.86 Tribal Council. “Tribal Council” shall mean the Mescalero Apache
Tribal Council which is recognized by the United States Department of the
Interior as the governing body of the Tribe.
     2.87 Tribal Gaming Commission. “Tribal Gaming Commission” has the meaning
set forth in Section 1.3.
     2.88 Tribal Indebtedness. “Tribal Indebtedness” means, as of any given
time, any and all indebtedness for borrowed money then outstanding under which
any Tribal Party is a borrower or obligor, but excluding, for the avoidance of
doubt, trade payables of the Businesses and any amounts owing to the Manager
hereunder.
     2.89 Tribal Parties. “Tribal Parties” is defined in Section 1.4.
     2.90 Tribal Priority Distribution. “Tribal Priority Distribution” shall
mean a distribution payable to the Tribe in an amount equal to $641,667 per
month.
     2.91 Warner. “Warner” means William W. Warner.
     2.92 Warner Parties. “Warner Parties” means the Manager and Warner
collectively.
3. Engagement; Term; Other Agreements. In consideration of the mutual covenants
contained in this Agreement, the Parties agree as follows:

12



--------------------------------------------------------------------------------



 



     3.1 Engagement of Manager. The Operating Companies hereby retain and engage
Manager as the exclusive manager of each of the Businesses pursuant to the terms
and conditions of this Agreement, and Manager hereby accepts such retention and
engagement.
     3.2 Term. The Term of this Agreement shall begin on the Effective Date and
continue for a period of five (5) years after the Effective Date, unless this
Agreement is otherwise terminated prior to such time pursuant to the terms
hereof (the “Term”).
     3.3 Status of Reservation and Businesses; Exclusive Rights. The Tribal
Parties covenant that, during the Term, the Manager shall have complete
peaceable access to and presence in the Businesses in accordance with the terms
of this Agreement, free from molestation, eviction and disturbance by the Tribe
or by any other person or entity; provided, however, that such right of access
to and presence in the Businesses shall cease upon the termination of this
Agreement for any reason, except to the extent necessary for Manager to perform
its obligations pursuant to Article 11. The Operating Companies represent and
warrant to the Manager that as of the Execution Date, Gaming is not conducted
anywhere on the Reservation other than at the Resort and the Travel Center. The
Tribal Parties agree that, during the Term: (a) the Manager will have the
exclusive right to develop Gaming (other than Traditional Bingo) and facilities
housing such operations to the extent any such gaming operations and facilities
are developed beyond the scope in effect as of the Execution Date and (b) the
Manager will have the exclusive right to operate Gaming (other than Traditional
Bingo) on the Reservation. The Manager agrees that it will not have the right to
develop or operate Traditional Bingo and agrees that Traditional Bingo may be
conducted on the Reservation outside of the scope of this Agreement.
     3.4 Management Board. With respect to any matter requiring the approval or
consent of the Management Board pursuant to this Agreement: (i) the Manager will
receive advance notification of any meeting of the Management Board at which the
Management Board will deliberate on such matter, and will be given the
reasonable opportunity to be present at such meeting and heard with respect to
such matter, subject to the right of the Management Board to deliberate in
executive session without the presence of the Manager or its designated
representative after the Manager has been given a reasonable opportunity to be
heard with respect to such matter, and (ii) the Management Board will not
unreasonably withhold, delay or condition any such consent or approval. The
Enterprise represents and warrants to the Manager that the Management Board is
vested with the authority to manage the affairs of all of the Operating
Companies, and that the Management Board By-Laws have not been amended or
modified from their form as adopted on March 25, 2004, a true and correct copy
of which has been provided to the Manager, and further covenants: (a) to provide
to Manager true and correct copies of any amendments or modifications to the
Management Board By-Laws, (b) to consult with the Manager in advance of adopting
any amendments or modifications to the Management Board By-Laws that could
reasonably be expected to materially impact the approval or consent process of
any matters relating to this Agreement, (c) during the Term, the Management
Board will remain in existence and active with respect to the consideration,
review and approval of matters relating to this Agreement, and (d) to provide
the Manager with true and correct copies of all minutes of Management Board
meetings at which matters pertaining to this Agreement are deliberated or
discussed; provided, however, that the content of any discussions held in
executive session may be redacted from copies of such minutes.

13



--------------------------------------------------------------------------------



 



     3.5 Compliance with Law; Licenses. Each Party covenants that it will at all
times comply with all Legal Requirements in connection with the performance of
its duties under this Agreement. Without limitation of the foregoing, the
Parties agree that all Gaming Operations will be conducted in accordance with
IGRA and the Gaming Ordinance. The Tribe shall not unreasonably withhold, delay,
withdraw, qualify or condition such licenses as the Tribe is authorized to
grant.
     3.6 Gaming Ordinance. The Tribe covenants that, except as required by
applicable federal or state law or regulation: (i) any amendments made to the
Gaming Ordinance and the regulations promulgated thereunder will be a legitimate
effort to ensure that Gaming is conducted in a manner that adequately protects
the environment, public health and safety, and the integrity of the Businesses;
(ii) it will not amend the Gaming Ordinance, the regulations promulgated
thereunder or any other ordinances or resolutions (nor adopt new ordinances,
regulations or resolutions) in a manner that would materially and adversely
impair Manager’s rights under this Agreement; and (iii) Manager will be given a
reasonable opportunity to comment on the Gaming Ordinance and any proposed
amendments to the Gaming Ordinance, the regulations promulgated under it, and
any changes to any system for internal controls prior to their enactment.
     3.7 Fire and Safety. Manager shall maintain the Facilities in compliance
with all Legal Requirements related to fire and safety. Nothing in this Section
shall grant any jurisdiction to the State or any political subdivision thereof
over the Businesses or the Facilities, except as otherwise provided or required
by applicable law. The Tribe shall be responsible for arranging fire protection,
emergency ambulance and medical services, and police services for the
Facilities. The costs incurred in good faith of such increased public safety
services attributable to the Facilities shall be an Operating Expense.
     3.8 Compliance with the Environmental Laws. The Operating Companies shall
comply with applicable environmental Legal Requirements to the extent
applicable, with the assistance of Manager as reasonably requested by the
Operating Companies.
     3.9 Nonrecruitment and Noncompete Covenants.
     3.9.1 Nonrecruitment of Employees. The Tribal Parties, on the one hand, and
the Warner Parties, on the other hand, hereby agree that, during the Term and
for a period of one year after the expiration of or any termination of this
Agreement, they and their respective Affiliates shall not directly or indirectly
employ, cause to be employed, solicit or recruit for engagement or employment,
or encourage to leave employment with the other, any employee of the other or
any of their Affiliates; provided that the foregoing shall not be deemed to
prohibit general advertisement or solicitations that are not directed to such
employees, nor shall anything in the foregoing apply to any employee of the
Tribal Parties, who, within twelve (12) months prior to the commencement of
employment with a Tribal Party, were employed by the Manager or any of its
Affiliates.
     3.9.2 Noncompetition. The Warner Parties hereby agree that, during the Term
and for a period of one year after the expiration of or any termination of this
Agreement, neither the Manager, Warner nor any of their respective Affiliates
shall conduct any

14



--------------------------------------------------------------------------------



 



Business Activity (as defined below) within the Restricted Area (as defined
below). “Business Activity” shall mean: (i) the provision of any consulting
service to any gaming or hospitality enterprise, business or venture, including
but not limited to any hotel, casino, racetrack, off-track betting parlor or
similar enterprise; (ii) the ownership, operation or management of any gaming or
hospitality enterprise, business or venture, including, but not limited to, any
hotel, casino, racetrack, off-track betting parlor or similar enterprise;
(iii) entering into a partnership, joint venture, or similar arrangement, the
purpose of which is the ownership, operation or management of any gaming or
hospitality enterprise, business or venture, including, but not limited to, any
hotel, casino, racetrack, off-track betting parlor or similar enterprise; or
(iv) the acquisition of an ownership interest in any entity that operates any
gaming or hospitality enterprise, business or venture, including, but not
limited to, any hotel, casino, racetrack, off-track betting parlor or similar
enterprise, or which provides management or consulting services to the same.
“Restricted Area” shall mean: Otero County, New Mexico, and each county in New
Mexico and Texas that is contiguous to Otero County, New Mexico.
     3.9.3 Enforceability. Each of the Tribal Parties, on the on hand, and the
Warner Parties, on the other hand, acknowledges and agrees that the obligations
set forth in Sections 3.9.1 and 3.9.2 hereof are a direct inducement for the
other to enter into this Agreement. Further, the Warner Parties acknowledge that
the Operating Companies have a current and future expectation of business within
the Restricted Area. Each Tribal Party and each Warner Party acknowledges that
the term, geographic area, and scope of the covenants set forth in this
Section 3.9 are reasonable, and agrees that it will not, in any action, suit or
other proceeding, deny the reasonableness of, or assert the unreasonableness of,
the premises, consideration or scope of such covenants. Specifically, each
Warner Party further acknowledges that complying with the provisions contained
in Section 3.9.2 of this Agreement will not prevent it or its Affiliates or its
Affiliates’ employees, officers, directors or agents from engaging in a lawful
profession, trade or business, or from becoming gainfully employed. Each Tribal
Party and Warner Party agrees that the obligations undertaken by such party
under Sections 3.9.1 and 3.9.2 hereof are separate and distinct under this
Agreement, and the failure or alleged failure of any other Party hereto to
perform its obligations under any other provisions of this Agreement shall not
constitute a defense to the enforceability thereof. Each Tribal Party and each
Warner Party agrees that if any portion of Sections 3.9.1 or 3.9.2 hereof is
deemed to be unenforceable because the geography, time or scope of activities
restricted is deemed to be too broad, the court shall be authorized to
substitute for the overbroad term an enforceable term that will enable the
enforcement thereof to the maximum extent possible under applicable law. Each
Tribal Party and each Warner Party acknowledges and agrees that any breach or
threatened breach by such party of its obligations under Sections 3.9.1 or 3.9.2
hereof will result in irreparable damage and injury to the other Parties hereto
and their Affiliates and that the non-breaching Parties will be entitled to
exercise all rights including, without limitation, obtaining one or more
temporary restraining orders, injunctive relief and other equitable relief,
including specific performance in the event of any breach or threatened breach
thereof, in any federal or state court of competent jurisdiction in New Mexico
without the necessity of posting any bond or security (all of which are waived
by the Parties hereto),

15



--------------------------------------------------------------------------------



 



and to exercise all other rights or remedies, at law or in equity, including,
without limitation, the rights to damages.
     3.9.4 Joinder by William W. Warner. By his joining in the execution of this
Agreement as provided in the joinder hereto, Warner agrees to all terms and
provisions of this Section 3.9 and all subsections hereof, and further agrees to
personally perform and be bound by all of the obligations undertaken by Warner
and/or the Warner Parties pursuant to this Section 3.9 and all subsections
hereof; provided, that nothing in Section 3.9.2 will prohibit Warner from
acquiring or holding any publicly held security in a business entity provided
that the total holdings “beneficially owned” (as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended) by Warner comprise less than
five percent (5%) of all of the issued and outstanding equity in such entity.
     3.10 Covenant of Good Faith and Fair Dealing. Each Party agrees to act in
good faith in dealing with one another pursuant to this Agreement. Each Party
hereby covenants to the others that it shall not undermine the rights of the
other Parties hereto with respect to the Agreement and will cooperate with each
other in achieving the goals of this Agreement; provided, however, that nothing
in the foregoing will be deemed to limit or otherwise affect the rights of a
Party to terminate this Agreement or seek remedies for defaults hereunder, all
as provided for in this Agreement.
4. Management and Operation of Businesses.
     4.1 Manager’s Authority and Responsibility. During the Term, Manager shall
have the exclusive authority to, and Manager shall, conduct and direct all
business and affairs in connection with the day-to-day operation, management and
maintenance of the Businesses, except with respect to matters that, pursuant to
the express provisions of this Agreement require the approval of the Management
Board or the Tribe. Without limitation of the foregoing, the Manager shall
establish the operating days and hours for the Businesses; provided that it is
the Parties’ intention that Gaming be conducted on days and hours to the maximum
extent permitted under the Compact. Manager is hereby granted the necessary
power and authority to act in order to fulfill all of its responsibilities under
this Agreement. Nothing herein grants or is intended to grant Manager a titled
interest to the Businesses. The Tribe shall have the sole proprietary interest
in all Gaming, subject to the rights and responsibilities of Manager under this
Agreement.
     4.2 Duties of Manager. Manager’s duties shall include, without limitation,
the following:
     4.2.1 Physical Duties. Manager shall use reasonable measures for the
orderly physical administration, management, and operation of the Facilities,
including without limitation cleaning, painting, decorating, plumbing,
carpeting, grounds care and such other maintenance and repair work as is
reasonably necessary.
     4.2.2 Required Filings. Manager shall comply with all applicable provisions
of the Internal Revenue Code including, but not limited to, the prompt filing of
any cash

16



--------------------------------------------------------------------------------



 



transaction reports and W-2G reports that may be required by the Internal
Revenue Service of the United States or under the Compact.
     4.2.3 Contracts. Contracts relating to the operations of the Businesses
shall be entered into in the name of the appropriate Operating Company and may
be executed on behalf of the appropriate Operating Company by either the Chief
Operating Officer or the Managing Officer; provided that, except with respect to
renewals of pre-existing contracts, any expenditure or contract with a value or
potential exposure in excess of $50,000 must be approved in advance by the
Management Board. No expenditures, of any amount, for the supply of goods or
services to the Businesses shall be entered into with an Affiliate or Insider of
the Manager unless such relationship is disclosed to and approved in advance by
the Management Board. Nothing contained in this Section 4.2.3 shall be deemed to
be or constitute a waiver of the Tribe’s sovereign immunity.
     4.2.4 Operating Standards. Manager shall operate the Businesses in a
proper, efficient and competitive manner in accordance with the operating
standards which are consistent with “4-star/4- diamond” hospitality standards;
provided however, that the Tribal Parties acknowledge that the Manager does not
control the hospitality ratings as they are published by various publications,
and no level of rating or ratings as they are published by any publication shall
constitute a breach of the Manager’s obligations under this Section 4.2.4, so
long as the Manager operates the Businesses at a standard no lower than the
standards at which they are operated as of the Execution Date.
     4.2.5 Advertising. Manager shall be responsible for placing advertising.
     4.2.6 Payment of Bills and Expenses. Manager shall be responsible for
promptly paying bills and expenses as they become due.
     4.3 Security and Surveillance. Manager shall be responsible for providing
for appropriate security for the operation of the Businesses (including the
hiring and supervision of security personnel), subject to regulatory oversight
and access of the Tribal Gaming Commission, and all other Legal Requirements. A
surveillance system (including without limitation, closed circuit television)
for monitoring the activities of the customers, employees, supervisors and
management personnel, as well as tracking the movement of all funds into, within
and out of the Businesses and Facilities, shall be maintained by either the
Manager or the Tribal Gaming Commission (as the Management Board directs).
     4.4 Damage, Condemnation or Impossibility of the Businesses.
     4.4.1 Change in Legal Requirements. If a Suspension of Gaming Operations
occurs by virtue of applicable Legal Requirements, Manager shall, subject to the
provisions in Section 4.4.3, continue its interest in this Agreement and shall
commence or recommence the operation of Gaming Operations at such time as such
commencement or recommencement shall no longer be prohibited by Legal
Requirements. If Manager fails to commence or recommence Gaming Operations
within a reasonable time after which Gaming Operations are no longer prohibited
by Legal Requirements, the Tribe, at its option shall have the right to
terminate this Agreement.

17



--------------------------------------------------------------------------------



 



     4.4.2 Condemnation or Casualty. If the Businesses (or a material portion
thereof) are damaged, destroyed or condemned, the Businesses shall be
reconstructed and/or restored if the insurance or condemnation proceeds are
sufficient to restore or replace the Businesses to a condition at least
comparable to that before the casualty or condemnation occurred. If the
insurance proceeds or condemnation awards are not sufficient and are not used to
restore the Businesses, the Enterprise and Manager shall jointly adjust and
settle any and all claims for such insurance proceeds or condemnation awards,
and such proceeds or awards shall be applied: first, to amounts required to be
repaid under any indebtedness of the Operating Companies pursuant to the express
terms of such indebtedness; second, to any amounts owing to the Manager
(including, without limitation, accrued but undistributed Management Fees); and
third, the surplus shall be distributed as directed by the Enterprise.
     4.4.3 Manager’s Right to Terminate Upon Suspension of Gaming Operations Due
to Applicable Legal Requirements. Manager shall have the option at any time
within a sixty (60) day period following the commencement of a Suspension of
Gaming Operations due to applicable Legal Requirements to notify the Tribe in
writing that it is terminating this Agreement no sooner than one hundred twenty
(120) days from the date of notice of its election under this provision, in
which case Manager shall retain the rights it may have to undistributed Net
Revenues pursuant to Article 6 of this Agreement and rights to repayment of
amounts owed to it by the Operating Companies. If Manager does not elect to
terminate this Agreement, Manager shall take reasonable action to reduce
expenses during such Suspension of Gaming Operations.
     4.5 Alcoholic Beverages and Tobacco Sales. During the Term, alcoholic
beverages may be served at the Businesses if permitted pursuant to all Legal
Requirements. Tobacco and tobacco products may be sold at the Businesses if
permitted pursuant to all Legal Requirements.
     4.6 Employees.
     4.6.1 Manager’s Responsibility for Employees. All Business Employees shall
be employees of the Operating Companies and not of the Manager (except with
respect to any Business Employees that the Manager agrees will be an employee of
the Manager). Notwithstanding the foregoing, during the Term, the Operating
Companies delegate to the Manager (which delegation may not be revoked while
this Agreement is in force and effect) and agree that the Manager shall have,
subject to the terms of this Agreement (including, without limitation,
Section 4.6.3), (i) the exclusive responsibility and authority to direct the
selection, control, promotion, discipline, and discharge of all Business
Employees, and (ii) the exclusive responsibility and control for determining
whether a prospective employee is qualified subject to the Indian preference
provisions set forth herein, and the appropriate level of compensation to be
paid, subject to tribal law; provided, however, that the selection, promotion,
and compensation of any Key Business Employee will be subject to the prior
approval of the Management Board.
     4.6.2 Business Employee Policies. Manager shall adopt and administer
standard personnel policies and procedures (the “Business Employee Policies”),
subject to the approval of the Management Board. The Business Employee Policies
shall include

18



--------------------------------------------------------------------------------



 



a job classification system with compensation levels and scales. The Business
Employee Policies shall include the grievance procedure set forth on Exhibit “A”
attached hereto, provided that nothing herein shall authorize Manager to waive
the Tribal Parties’ sovereign immunity from suit in any action brought by an
aggrieved employee. Manager may, with advance notice to and approval of the
Management Board, modify the Business Employee Policies. All such actions and
policies shall comply with Legal Requirements.
     4.6.3 Employment Suitability. No individual whose prior activities,
criminal record, if any, or reputation, habits and associations are known to
pose a threat to the public interest, the effective regulation of Gaming, or to
the gaming licenses of Manager or any of its Affiliates, or to create or enhance
the dangers of unsuitable, unfair or illegal practices and methods and
activities in the conduct of Gaming, shall knowingly be employed by Manager or
the Operating Companies. Without limitation of the foregoing, (i) the Tribal
Gaming Commission shall have the exclusive right to determine the licensing
suitability of any Business Employee and shall be solely responsible for the
licensing of each Business Employee and (ii) no person that has been found
unsuitable by the Tribal Gaming Commission or that has not received a license as
required by the Tribal Gaming Commission may be a Business Employee The
background investigation procedures employed by the Tribal Gaming Commission
shall satisfy all regulatory requirements independently applicable to Manager in
connection with the Gaming Operation. Any costs associated with obtaining such
background investigations shall constitute an Operating Expense. Notwithstanding
the foregoing, all background investigations of Manager (including the Manager’s
Affiliates) shall not constitute an Operating Expense or an expense of the
Enterprise and shall be paid by Manager.
     4.6.4 No Manager Wages or Salaries. Neither Manager nor Manager’s
Affiliates nor any of their officers, directors, shareholders, or employees
(other than Business Employees) nor any of their respective Insiders shall
without Management Board approval receive any payment from any of the Operating
Companies, other than the Management Fee or other amounts to be paid to Manager
under Section 6.1 and reimbursement of certain expenses as provided in
Section 6.2.
     4.6.5 Tribal Regulatory Costs. The tribal regulatory fee for the initial
year (or partial year) of the Gaming Operations that is chargeable as an
Operating Expense shall not exceed $2,520,000.00 (adjusted on a pro-rata basis
for any partial year). After the initial year of this Agreement, the tribal
regulatory fee chargeable as an Operating Expense shall be determined in
conjunction with the Annual Plan and Operating Budget, but, in any event, it
shall be in such amount as is reasonably sufficient to properly monitor, audit
and regulate the Gaming Operations pursuant to applicable federal, state and
tribal laws and regulations. Subject to the maximum amounts described above,
payments of one-fourth (1/4) of the Tribal Gaming Commission’s annual approved
budget shall be payable to the Tribe’s bank account specified by the Tribal
Council in a notice to Manager pursuant to Section 19.1 on or about January 1st,
April 1st, July 1st and October 1st of each calendar year. Such payments shall
not be combined with any other payments to the Tribe. Tribal regulatory fees
shall be an Operating Expense. Funding in excess of the amounts of this
Section 4.6.5 shall be an expense of the Tribe.

19



--------------------------------------------------------------------------------



 



     4.6.6 Indian Preference, Recruiting and Training. Notwithstanding any other
provision of this Agreement, in order to maximize benefits of the Operating
Companies to the Tribe, Manager shall, during the Term, to the extent permitted
by applicable law, including but not limited to the Indian Civil Rights Act, 25
U.S.C. §1301 et seq., give preference in recruiting, training and employment to
qualified members of the Tribe, their spouses and children and enrolled members
of other federally recognized Indian tribes in all job categories of the
Operating Companies. In doing so, Manager shall:

  (i)   abide by any duly enacted Tribe preference laws;     (ii)   give such
preferences in the following order of preference to the extent consistent with
law;

  (a)   enrolled members of the Tribe;     (b)   spouses, parents or children of
members of the Tribe; and     (c)   enrolled members of other federally
recognized Indian Tribes;

  (iii)   conduct job fairs and skill assessment meetings with members of the
Tribe; and     (iv)   in consultation with and subject to approval of the
Management Board, develop and conduct a management training program for members
of the Tribe or people selected by the Management Board, which shall be
structured to provide appropriate training for those participating to assume
full managerial control of the Businesses at the conclusion of the Term.

     4.7 Preference in Contracting. In entering into contracts for the supply of
goods and services for the Businesses, Manager shall give preference to
Qualified members of the Tribe, and Qualified business entities certified by the
Tribe as controlled by members of the Tribe and spouses, parents and children of
members of the Tribe and businesses controlled by such persons in the following
order of preference: (i) Qualified members of the Tribe; (ii) Qualified business
entities certified by the Tribe as controlled by members of the Tribe; and
(iii) spouses, parents and children of members of the Tribe and businesses
controlled by such persons. To the extent commercially practicable, the Manager
shall provide written notice to the Management Board in advance of all such
contracting, subcontracting and construction opportunities.
     To the extent that any tribal employment ordinance enacted by the Tribe
conflicts with or provides for employment standards or requirements different
than those set forth above, the terms, employment standards and requirements of
the tribal ordinance shall control provided such preference does not have a
material adverse effect on this Agreement. The Manager shall notify the
Management Board of any contract awarded to any person or entity described in
clauses (i), (ii) and (iii) of the first sentence of this Section 4.7.
     4.8 Operating Budget and Annual Plan. Manager shall, in consultation with
the Management Board, not less than 45 calendar days prior to the commencement
of each full or

20



--------------------------------------------------------------------------------



 



partial Fiscal Year during the Term, submit to the Management Board, for its
approval, a proposed Operating Budget and Annual Plan for the ensuing Fiscal
Year. The Management Board shall have the opportunity to make additions to the
proposed Operating Budget and Annual Plan. The Operating Budget and Annual Plan
shall include a projected income statement, balance sheet, and projection of
cash flow for the Operating Companies, separately and on a combined basis, for
such Fiscal Year, with detailed justifications explaining the assumptions used
therein and included with the Operating Budget and Annual Plan shall be a
schedule of repairs and maintenance (other than Capital Replacements) expected
during such Fiscal Year, a business and marketing plan for such Fiscal Year, and
the Minimum Balance which must remain in the Bank Accounts and the House Bank as
of the end of each month during such Fiscal Year to assure sufficient monies for
working capital purposes, and other expenditures authorized under the Operating
Budget and Annual Plan. The Management Board may, in its sole discretion, engage
an independent firm or firms with expertise in gaming operations to consult with
concerning the Operating Budget and Annual Plan and the Capital Budget (the
“Financial Advisor”). The costs of the Financial Advisor, up to a maximum of
Fifty Thousand and No/100 $50,000.00 per year, shall be an Operating Expense.
     The Operating Budget and Annual Plan for the Operating Companies will be
comprised of the following (prepared on a combined basis for all Operating
Companies and a separate basis for each Operating Company):
     (a) a statement of the estimated income and expenses for the coming Fiscal
Year, including estimates as to Gross Revenues and Operating Expenses for such
Fiscal Year, such operating budget to reflect the estimated results of the
operation during each month of the subject Fiscal Year;
     (b) either as part of the statement of the estimated income and expenses
referred to in the preceding clause (a), or separately, budgets (and timetables
and requirements of Manager) for:

  (i)   repairs and maintenance;     (ii)   Capital Replacements;     (iii)  
Furnishings and Equipment;     (iv)   advertising and business promotion
programs; and     (v)   the estimated cost of Promotional Allowances;

     (c) a business and marketing plan for the subject Fiscal Year.
     The Management Board’s approval of the Operating Budget and Annual Plan
shall proceed with all deliberate speed and shall not be unreasonably withheld
or delayed. The Management Board shall meet within ten (10) business days of the
delivery of the proposed Operating Budget and Annual Plan. The Management Board
shall deliver to the Manager any objection or addition to the proposed Operating
Budget and Annual Plan within forty-five (45) calendar days of its delivery to
the Management Board. Such objections and additions must contain specific detail
as

21



--------------------------------------------------------------------------------



 



to any line item to which an objection is made and specific detail as to why an
addition should be made.
     If the Management Board is unable to resolve the additions, or disputed or
objectionable item(s) prior to the commencement of the applicable Fiscal Year,
the undisputed portions of the proposed Operating Budget and Annual Plan shall
be deemed to be adopted and approved and the corresponding line item(s)
contained in the Operating Budget and Annual Plan for the preceding Fiscal Year
shall be adjusted as set forth in the following sentence and shall be
substituted in lieu of the disputed item(s) in the proposed Operating Budget and
Annual Plan. Those line items which are in dispute shall be determined by
increasing the preceding Fiscal Year’s actual expense for the corresponding line
items by an amount determined by Manager which does not exceed the All Items
Consumer Price Index for All Urban Consumers published by the Bureau of Labor
Statistics of the United States Department of Labor, U.S. City Average
(1982-1984 = 100) for the Fiscal Year prior to the Fiscal Year with respect to
which the adjustment to the line item(s) is being calculated or any successor or
replacement index thereto (provided, however, in no event will the foregoing
described adjustment result in a budgeted expense for a line item that is lower
than the actual expense amount for the preceding Fiscal Year). The resulting
Operating Budget and Annual Plan obtained in accordance with the preceding
sentence shall be deemed to be the Operating Budget and Annual Plan in effect
until such time as the Management Board has resolved the items in dispute.
     The Manager may, after notice to and approval from the Management Board,
revise the Operating Budget and Annual Plan from time to time, as necessary, to
reflect any unpredicted significant changes, variables or events or to include
significant, additional, unanticipated items of expense. Further, after notice
to the Management Board, the Manager may reallocate part or all of the amount
budgeted with respect to any line item to another line item within the same
Department and may make such other modifications to the Operating Budget and
Annual Plan as Manager deems necessary, provided that the total amount budgeted
for any Department in the Operating Budget and Annual Plan may not be adjusted
by more than 5% without approval from the Management Board. The Manager shall
provide the Management Board with a revised Operating Budget and Annual Plan on
a quarterly basis. The Tribal Parties acknowledge that the Operating Budget and
Annual Plan is intended only to be a reasonable estimate of the Businesses’
revenues and expenses for the ensuing Fiscal Year. The Manager shall not be
deemed to have made any guarantee concerning projected results contained in the
Operating Budget and Annual Plan.
     4.9 Capital Budgets. The Manager shall, not less than sixty (60) calendar
days prior to the commencement of each Fiscal Year, submit to the Management
Board for its approval a recommended capital budget (the “Capital Budget”)
describing the cost, estimated useful life and estimated replacement costs
(together with the business purpose for any such replacement or capital
expenditure) for the ensuing Fiscal Year, for the physical plant, furnishings,
equipment, and ordinary capital replacement items, all of which are defined to
be any items, the cost of which is capitalized and depreciated, rather than
expensed, using GAAP (“Capital Replacements”) as shall be required to operate
the Businesses in accordance with sound business practices. Expenditures for
Capital Replacements shall be subject to approval by the Management Board. The
Management Board shall meet to discuss the proposed Capital Budget. The Manager
shall be responsible for the design and installation of Capital Replacements.

22



--------------------------------------------------------------------------------



 



     4.10 Capital Replacements. The Operating Companies shall expend such
amounts for any Capital Replacements as shall be required, in the course of the
operation of the Businesses, to maintain, at a minimum, the Businesses in
compliance with any Legal Requirements and to comply with Manager’s recommended
programs for renovation, modernization and improvement intended to keep the
Businesses competitive in their market, or to correct any condition of an
emergency nature. Such condition of an emergency nature (“Emergency Condition”)
shall include without limitation, maintenance, replacements or repairs which
require immediate action to preserve and protect the Businesses, assure their
continued operation, and/or protect the comfort, health, safety and/or welfare
of the Businesses’ guests or Business Employees. In no event, however, shall the
Operating Companies be under any obligation to fund Capital Replacements in an
aggregate amount greater than its periodic required contributions to the Capital
Replacement Reserve described in Section 4.12. Manager may take all steps and
make all expenditures from the Disbursement Account described in Section 4.15.3
(in the case of non-capitalized repairs and maintenance), or Capital Replacement
Reserve described in Section 4.11 (in the case of expenditures for Capital
Replacements) as are reasonably necessary to repair and correct any Emergency
Condition, regardless of whether such provisions have been made in the Capital
Budget or the Operating Budget and Annual Plan for any such expenditures.
Manager shall give notice to the Management Board within a reasonable time of
any expenditure in excess of $25,000.00 for any Emergency Condition.
     4.11 Capital Replacement Reserve. Manager shall establish a Capital
Replacement Reserve on the books of account of the Operating Companies, and the
periodic contributions of cash required by Section 4.12 shall be deposited by
the Manager into an account (the “Capital Replacement Reserve”) established in
the Enterprise’s name at a bank designated by the Management Board in accordance
with Section 4.15.1 hereof. All amounts in the Capital Replacement Reserve shall
be invested in interest-bearing investments as approved by Manager and the
Management Board to the extent that the availability of funds, when required, is
not thereby impaired. Interest earned on amounts deposited in the Capital
Replacement Reserve shall be credited to the Capital Replacement Reserve and
shall be available for payment of expenditures for Capital Replacements to the
Businesses. The Manager shall draw on the Capital Replacement Reserve for
Capital Replacements to purchase those items included in the Capital Budget
approved by the Management Board or to fund such emergency additions, repairs or
replacements as shall be required to correct an Emergency Condition.
     4.12 Periodic Contributions to Capital Replacement Reserve. Within 20 days
of the end of each calendar month during the Term, Manager shall make monthly
deposits into the Capital Replacement Reserve in amounts equivalent to 2.0% of
Gross Revenues (less Promotional Allowances) for such calendar month. If any
adjustment of Gross Revenues (or Promotional Allowances) is made as a result of
an audit or for other accounting reasons, a corresponding adjustment in the
Capital Replacement Reserve deposit shall be made or transferred from the
Capital Replacement Reserve to the Disbursement Account, as applicable. In
addition, all proceeds from the sale of capital items no longer needed for the
operation of the Businesses, and the proceeds of any insurance received in
reimbursement for any items previously paid for from the Capital Replacement
Reserve, shall be deposited into the Capital Replacement Reserve upon receipt.

23



--------------------------------------------------------------------------------



 



     4.13 Use and Allocation of Capital Replacement Reserve. Any expenditures
for Capital Replacements which have been budgeted and previously approved may be
paid by the Manager from the Capital Replacement Reserve without further review
or approval. Any amounts remaining in the Capital Replacement Reserve at the
close of any Fiscal Year shall be carried forward and retained in the Capital
Replacement Reserve until fully used.
     4.14 Internal Control System. Manager shall operate the Gaming Operations
subject to the system of internal controls (the “Internal Control System”) in
place as of the Effective Date. The Tribal Gaming Commission shall retain the
right to review and approve the Internal Control System and any changes
instituted to the Internal Control System. The Tribal Gaming Commission and
Manager shall have the right and duty to maintain and police the Internal
Control System in order to minimize the potential for any loss of proceeds from
the Gaming Operations.
     4.15 Banking and Bank Accounts.
     4.15.1 Bank Accounts. The Management Board shall select a bank or banks for
the deposit and maintenance of funds and shall establish in such bank or banks
accounts as the Management Board deems appropriate and necessary in the course
of business and as consistent with this Agreement (“Bank Accounts”). The sum of
money agreed to by the Management Board to be maintained in the Bank Account(s)
to serve as working capital for operations of the Operating Companies shall be
the responsibility of the Operating Companies to provide and shall include at
least all sums needed for the House Bank and all sums needed to accrue for
payment of expenses not paid on a monthly basis (the “Minimum Balance”). The
Operating Companies will cause irrevocable banking instructions to be executed
with regard to each Bank Account to be in effect during the Term in form and
substance satisfactory to the Management Board and the Manager, which
instructions will allow each of the Manager and the Enterprise to control such
Bank Accounts.
     4.15.2 Daily Deposits to Depository Account. Manager shall establish for
the benefit of the Operating Companies in the Enterprise’s name a Depository
Account. Manager shall collect all gross revenues and other proceeds connected
with or arising from the operation of the Businesses, the sale of all products,
food and beverage, and all other activities of the Businesses and deposit the
related cash into the Depository Account at frequent intervals reasonably
determined by the Manager. Manager agrees to obtain a bonded transportation
service to effect the safe transportation of the daily receipts to the bank,
which expense shall constitute an Operating Expense.
     4.15.3 Disbursement Account. Manager shall establish for the benefit of the
Tribe in the Enterprise’s name a Disbursement Account. Manager shall, consistent
with and pursuant to the approved annual Operating Budget and Annual Plan, have
responsibility and authority for making all payments for Operating Expenses,
debt service (subject, however, to Section 4.19), management fees, and
disbursements to the Tribe from the Disbursement Account.

24



--------------------------------------------------------------------------------



 



     4.15.4 No Cash Disbursements. Manager shall not make any cash disbursements
from the Bank Accounts and all payments or disbursements by the Manager from
Bank Accounts shall be made by check or wire transfer drawn against a Bank
Account.
     4.15.5 Transfers Between Accounts. Manager has the authority to transfer
funds from and between the Bank Accounts to the Disbursement Account in order to
pay Operating Expenses and to invest funds in accordance with any approved
investment policy adopted by the Management Board and approved by Manager and to
pay the fees payable to Manager and distributions to the Tribe pursuant to this
Agreement.
     4.15.6 Petty Cash Fund. Manager shall establish and maintain for the
benefit of and in the name of the Enterprise a petty cash fund, the amounts in
which shall be established in conjunction with the establishment of the annual
Operating Budget and Annual Plan as an Operating Expense. The petty cash funds
shall be used for miscellaneous small expenditures of the Businesses and shall
be maintained at the Businesses.
     4.15.7 No Suspension of Transfers Upon Default. Notwithstanding any
occurrence or continuation of any breach by or default of this Agreement by any
Tribal Party, Manager agrees that, unless it exercises its right to terminate
this Agreement in accordance with Section 10.5, it shall make timely transfers
from the appropriate accounts of funds to pay (a) Operating Expenses, (b) the
Minimum Monthly Guaranteed Payment, (c) payments due on any indebtedness,
(d) deposits into the Capital Replacement Reserve in accordance with this
Agreement, and (e) any other reserves approved by the Management Board.
     4.16 Insurance. Manager, on behalf of and subject to the approval of the
Management Board, shall arrange for, obtain and maintain, or cause its agents to
maintain, with responsible insurance carriers, insurance in compliance with the
Compact and as satisfactory to Manager and the Management Board covering the
Businesses and the operations of the Operating Companies, including coverage of
public liability and property loss or damage, naming the Operating Companies as
insured parties.
     4.17 Accounting and Books of Account.
     4.17.1 Statements. Manager shall prepare and present to the Management
Board on a monthly, quarterly, and annual basis, within 21 days, 45 days and
90 days of the end of such periods, respectively, operating statements of each
of the Operating Companies separately and on a combined basis. The operating
statements shall comply with all Legal Requirements and shall include an income
and expense statement, statement of cash flows (including projections of future
cash flows), and balance sheet for each of the Operating Companies separately
and on a combined basis. Such statements shall include the Operating Budget and
Annual Plan and Capital Budget projections as comparative statements, and which
will include comparative statements from the comparable period for the prior
year (provided that the Operating Companies provide the Manager with any
information needed for Manager to make comparisons against periods prior to the
Term). The Manager shall provide such additional information relating to the
business, property

25



--------------------------------------------------------------------------------



 



     or financial condition of the Operating Companies or Businesses as the
Management Board may request from time to time.
     4.17.2 Books of Account. Manager shall maintain full and accurate books of
account at an office at the Businesses (the exact location of which will be
subject to approval by the Management Board) and copies of such books of account
at Manager’s corporate offices. The Management Board and Tribal Gaming
Commission or their designated representatives shall have immediate access to
the daily operations of the Operating Companies and shall have the unlimited
right to inspect, examine, and copy all such books and supporting business
records.
     4.17.3 Accounting Standards. Manager shall maintain the books and records
reflecting the operations of the Operating Companies in conformity with GAAP
consistently applied and shall adopt and follow the fiscal accounting periods
utilized by the Operating Companies. The accounting systems and procedures shall
comply with Legal Requirements and, at a minimum, shall:

  (i)   include an adequate system of internal accounting controls;     (ii)  
permit the preparation of financial statements in accordance with GAAP;    
(iii)   be susceptible to audit;     (iv)   permit the calculation and payment
of the Management Fee described in Section 6;     (v)   permit the calculation
by the Tribe and the NIGC of annual fees payable under 25 C.F.R. Section 514.1;
and     (vi)   provide for the allocation of operating expenses or overhead
expenses among the Tribe, the Operating Companies, the Manager, and any other
user of shared facilities and services (to the extent such parties are
responsible for such operating expenses or overhead expenses).

     4.17.4 Annual Audit. An independent certified public accounting firm with
at least five (5) years experience auditing casinos of a size similar to that of
the Resort selected by the Management Board shall perform an annual audit of the
books and records of the Operating Companies and of all contracts for supplies,
services or concessions reflecting Operating Expenses. The Tribal Gaming
Commission and the NIGC shall also have the right to perform special audits of
any of the Operating Companies at any time without restriction. The costs
incurred for such audits shall constitute an Operating Expense. Such audits
shall be provided by the Tribe to all applicable federal and state agencies, as
required by law, and may be used by Manager for reporting purposes under federal
and state securities laws, if required.

26



--------------------------------------------------------------------------------



 



     4.18 Operating Capital for the Businesses. To the extent not provided from
the available cash flow of the Businesses after the requirements of Section 6.1
have been met, the Tribe, and not the Manager, will be responsible for providing
operating capital for the operation of the Businesses; provided, however, that
the Tribe will have sole discretion in determining whether to provide operating
capital for operation of the Businesses and in what amount. The Manager will not
be deemed to be in breach of its obligations under this Agreement to the extent
performance of such obligations is rendered commercially impracticable by the
unavailability of such operating capital. In no event will Manager be required
to advance funds to or for the benefit of any of the Tribal Parties (except with
respect to the Minimum Guaranteed Monthly Payment as expressly provided in
Section 6.1(c)).
     4.19 Tribal Indebtedness. Notwithstanding any other term or provision of
this Agreement to the contrary, the Parties agree that the Tribe, and not the
Manager, will have sole discretion in determining the amounts of all payments
and/or reserves to be made with respect to Tribal Indebtedness at any time, and
the Manager will follow the Tribe’s instructions with respect thereto; provided,
however, that the Tribe agrees not to cause payments and/or reserves to be made
with respect to Tribal Indebtedness in amounts greater than that are required at
any time if such pre-payment, acceleration or reserving could reasonably be
expected to materially impair the availability of Net Revenues pursuant to
Section 6.1(c) for amounts payable to the Manager.
     4.20 Ski Apache. The Parties agree that no Gaming Operations may be
conducted at Ski Apache.
5. Indebtedness of the Operating Companies.
     5.1 Financing Agreements. The Tribal Parties represent and warrant to the
Manager that, as of the Execution Date, none of the Operating Companies is a
debtor or obligor with respect to any indebtedness other than indebtedness under
(i) that certain Indenture dated as of November 3, 1993, among the Enterprise as
issuer, Casino Apache, Inn of the Mountain Gods, the Travel Center Entity and
the Ski Apache Entity, as guarantors, the Tribe, and U.S. Bank National
Association, as trustee, and (ii) that certain Master Security Agreement dated
as of June 2004 between the Enterprise and Key Equipment Finance, and related
documents.
     5.2 Business of the Operating Companies. The Tribal Parties represent and
warrant to the Manager that as of the Execution Date, the Operating Companies
own no material assets or properties other than the Resort, the Travel Center
and Ski Apache, and engage in no business other than the ownership and operation
of the Resort, the Travel Center and Ski Apache. The Tribal Parties covenant to
the Manager that during the Term, except as consented to by the Manager, the
Operating Companies will acquire no other material assets or properties other
than the Resort, the Travel Center and Ski Apache, and will engage in no other
business than the ownership and operation of the Resort, the Travel Center and
Ski Apache.
     5.3 Related Party Indebtedness. The Tribal Parties covenant to the Manager
that, during the Term, no Operating Company will incur indebtedness from any
Affiliate of or Insider with respect to any Operating Company.

27



--------------------------------------------------------------------------------



 



6. Management Fee, Reimbursements, Disbursements, and Other Payments by Manager.
     6.1 Management Fee.
          (a) The Management Fee shall accrue from and after the Effective Date
and shall be paid as follows:
     (1) subject to clauses (2) and (3) below and subject to Section 6.3 herein,
within 21 days after the end of each calendar month during the Term, the Manager
shall receive an amount equal to the greater of (A) the product of (x) 0.20
multiplied by (y) EBITDA for such calendar month minus Base Monthly EBITDA and
(B) $60,000.00 (the amount described in this clause (B), the “Minimum Monthly
Management Fee”);
     (2) if the Effective Date occurs on a day other than the first day of a
calendar month, instead of the amount calculated pursuant to clause (1) above
with respect to such month, the Manager shall receive an amount equal to the
product of (A) the amount that would have been due to the Manager due with
respect to such month pursuant to clause (1) above if the entirety of such month
occurred during the Term multiplied by (B) the number of days from and including
the Effective Date through and including the last day of such month divided by
the number of days of such month; and
     (3) if the last day of the Term occurs on a day other than the last day of
a calendar month, instead of the amount calculated pursuant to clause (1) above
with respect to such month, the Manager shall receive an amount equal to the
product of (A) the amount that would have been due to the Manager due with
respect to such month pursuant to clause (1) above if the entirety of such month
occurred during the Term multiplied by (B) the number of days from and including
the first day of such month through and including the last day of the Term
divided by the number of days of such month.
          (b) All amounts payable to the Manager hereunder shall be disbursed by
the Manager from the Disbursement Account in accordance with Section 6.2 hereof.
All amounts payable pursuant to this section shall be calculated based upon the
financial statements delivered to the Management Board pursuant to Section 4.17
hereof.
          (c) Notwithstanding any other provision of this Agreement, the
Management Fee, as well as any deferred amounts payable to Manager as provided
for in this Agreement, shall be paid only from Net Revenues and only to the
extent that (1) the Tribe has received the Minimum Monthly Guaranteed Payment
and the Tribal Priority Distribution with respect to the period for which
payment would be made under such clauses, (2) the Capital Replacement Reserve
contribution has been made with respect to the period for which payment would be
made under such clauses, (3) the Tribe’s instructions with respect to payments
and/or reserves with respect to Tribal Indebtedness then due have been complied
with (in accordance with Section 4.19) and (4) such payment would not cause the
Bank Accounts to have a balance less than the Minimum Balance. The Tribe’s right
to receipt of the Minimum Monthly Guaranteed

28



--------------------------------------------------------------------------------



 



Payments shall be absolute and unconditional (and without limitation of the
foregoing, shall have priority over the retirement of any development and
construction costs) and not subject to setoff or recoupment by the Manager;
provided, however, to the extent that the Manager makes advances in order to
make a Minimum Monthly Guaranteed Payment, the principal amount of any such
advance, without accrual of interest, may be recouped by the Manager as a
deferred payment in accordance with this Section 6.1(c). To the extent that Net
Revenues for a month (after the requirements of this Section 6.1(c) are met) are
insufficient to pay the Manager amounts that would otherwise be payable for such
month, then the amounts that were not available to the Manager in such month but
were otherwise payable will be deferred to future months. With respect to any
month, any Net Revenues remaining after all amounts owing to the Manager (and
not deferred to future months) have been accounted for shall be distributed as
directed by the Management Board at the same time the Management Fee is paid, to
the extent such payment would not cause the Bank Accounts to have a balance less
than the Minimum Balance.
     6.2 Reimbursement of Travel and Other Approved Expenses. The Operating
Companies jointly and severally agree that upon the presentation of appropriate
invoices, the Operating Companies shall reimburse Manager for (i) reasonable
out-of-pocket “coach” class airfare and other travel expenses necessary for
Manager to perform its duties hereunder, including without limitation, lodging,
meals and rental cars, and (ii) other expenses as agreed by the Management Board
from time to time. Any such reimbursements shall be for the amount of the actual
cost of the expense, without premium or markup. Manager shall submit an invoice
to the Management Board on a monthly basis setting forth the reimbursable
expenses incurred by Manager in connection with Manager’s performance of its
obligations pursuant to this Agreement. With respect to such reimbursable
expenses, the invoice shall include an itemized account of such expenses,
together with reasonable and appropriate documentation and receipts verifying
the amounts of the expenses. The Operating Companies shall pay the invoices
submitted by Manager within 20 days of receipt by the Enterprise. Other than the
payment of the Management Fee, payment of amounts deferred in accordance with
the provisions of this Agreement, and the reimbursement of expenses pursuant to
this Section 6.2, the Operating Companies shall not be liable for the payment or
reimbursement of any other fees, charges, or expenses in connection with the
tasks performed by Manager under this Agreement.
     6.3 Cap on Payments to Manager. Except as otherwise set forth in this
Agreement, charges to and amounts payable by the Operating Companies to the
Manager under this Agreement for a calendar month (including, without
limitation, deferred amounts) when combined with the Management Fee for a
calendar month, shall not exceed thirty percent (30%) of Net Revenues for such
month (the “Regulatory Cap”); provided, however, that to the extent that the
Regulatory Cap prohibits the Manager’s receipt of amounts that would otherwise
be payable in a month, such amounts will be deferred and payable to the Manager
in future months (subject to the Regulatory Cap as described in this
Section 6.3). Notwithstanding the foregoing, however, upon expiration of the
Term, Manager will not be entitled to receive any amounts that, as of the time
of such expiration, are still deferred by virtue of the Regulatory Cap.
     6.4 Agreed Ceiling for Repayment of Development and Construction Costs. The
Tribal Parties acknowledge and agree that the Businesses are already in
existence and there are no plans for expansion that would significantly change
the current footprint of the Facilities.

29



--------------------------------------------------------------------------------



 



Accordingly, the agreed ceiling for repayment of development and replacement
costs is zero. Any changes to the Facilities will be limited to internal
renovations, upgrades and similar improvements to the Facilities, unless
otherwise agreed by the Management Board. The cost of any such renovations,
upgrades and improvements shall be paid by the Enterprise.
7. Intellectual Reservation; Confidentiality.
     7.1 Names of the Businesses. The Resort shall be operated under the name
“Inn of the Mountain Gods Resort and Casino,” the Travel Center shall be
operated under the name “Casino Apache Travel Center,” and Ski Apache shall be
operated under the name “Ski Apache” or, with respect to the foregoing, such
other business name or names as may be approved by the Management Board.
     7.2 Marks. All service marks, trademarks, copyrights, trade names, patents
or other similar rights or registrations now or hereafter (collectively, the
“Marks”) used in connection with the operations of the Operating Companies shall
be the property of the Operating Companies. The Manager hereby disclaims any
right or interest therein, regardless of any legal protection afforded thereto.
The Manager covenants that in the event of termination, cancellation or
expiration of this Agreement, whether as a result of a default by a Tribal Party
or otherwise, the Manager shall not hold itself out as the manager of any of the
Operating Companies, nor will it utilize any Marks or any variant thereof in the
name or operation of any property. The Manager shall not use the Marks, or any
variation thereof, directly or indirectly, in connection with a private
placement or public sale of securities or other comparable means of financing or
press releases and other public communications related to the financial
performance of the Businesses without the prior written approval of the
Management Board, which consent shall not be unreasonably withheld or delayed.
     7.3 Litigation Involving Marks. The Parties agree that, in the event a
Tribal Party and/or Manager is or are the subject of any litigation or action
brought by any party seeking to restrain the use by a Party of any Mark used for
or on or in connection with the Businesses, any such litigation or action shall
be defended entirely by the Tribal Parties, notwithstanding the possibility that
no Tribal Party is named as a party thereto. The Manager shall not have the
right to bring suit against any user of any of the Marks. In all cases, the
conduct of any suit, whether brought by a Tribal Party or instituted against a
Party shall be under the absolute control of counsel to be nominated and
retained by Tribe, notwithstanding the possibility that no Tribal Party is named
as a party thereto.
     7.4 Confidentiality. In connection with this Agreement, the Tribal Parties
may disclose Tribal Confidential Information to the Manager and the Manager may
disclose Manager Confidential Information to the Operating Companies. “Tribal
Confidential Information” means information, advice or know-how, whether
tangible or intangible and in whatever form or medium and however disclosed,
provided or communicated to Manager with respect to the Tribal Parties’
businesses or operations, other than any such information, advice or know-how
that (i) is or becomes publicly known or available other than as a result of
acts by Manager in violation of this Agreement, (ii) is known to or in the
possession of Manager prior to disclosure by the Tribal Parties, (iii) is or
becomes available to Manager from third persons that to Manager’s knowledge are
not bound by a confidentiality agreement with any of the Tribal Parties

30



--------------------------------------------------------------------------------



 



prohibiting such disclosure or (iv) is independently created or developed by
Manager without the aid, application or use of the Tribal Confidential
Information disclosed. “Manager Confidential Information” means information,
advice or know-how, whether tangible or intangible and in whatever form or
medium and however disclosed, provided or communicated to any of the Tribal
Parties with respect to any player tracking or other business management or
operations tool, other than any such information, advice or know-how that (i) is
or becomes publicly known or available other than as a result of acts by the
Tribal Parties in violation of this Agreement, (ii) is known to or in the
possession of the Tribal Parties prior to disclosure by Manager, (iii) is or
becomes available to the Tribal Parties from third persons that to the Tribal
Parties’ knowledge are not bound by a confidentiality agreement with Manager
prohibiting such disclosure or (iv) is independently created or developed by the
Tribal Parties without the aid, application or use of the Manager Confidential
Information disclosed.
     7.4.1 Subject to Section 7.4.4 hereof, each Warner Party agrees that it and
its Affiliates will keep Tribal Confidential Information in strict confidence
and not disclose Tribal Confidential Information to third parties (except as
expressly provided below) and that it will not use Tribal Confidential
Information other than for the purpose of performing the obligations of the
Manager under this Agreement. The Warner Parties additionally agree that Tribal
Confidential Information will be disclosed only to those of Manager’s employees,
managers or attorneys (collectively, “Representatives”) who need the Tribal
Confidential Information to assist Manager in performing its obligations under
this Agreement, are advised of the confidentiality provisions of this Agreement
and agree to abide by such provisions. The Warner Parties will be responsible
for any violation of the confidentiality provisions of this Agreement by its
Representatives to whom Manager has provided or disclosed Tribal Confidential
Information. Manager may also disclose Tribal Confidential Information to any
party retained by any of the Tribal Parties in connection with the operation of
the Businesses and will not be responsible for any disclosure of the Tribal
Confidential Information by any such party.
     7.4.2 Subject to Section 7.4.4 hereof, each of the Tribal Parties agrees
that it will keep Manager Confidential Information in strict confidence and will
not sell or otherwise distribute Manager Confidential Information to third
parties. Each of the Tribal Parties will be responsible for any violation of the
terms of this Agreement by its employees to whom Manager has provided or
disclosed Manager Confidential Information. Without limitation of the foregoing,
each of the Tribal Parties agrees that it will not disclose or share the
Manager’s Confidential Information with any third party for the purposes of
allowing such third party to compete with the Manager or replicate tasks or
services to be provided by the Manager hereunder for any party other than the
Operating Companies in connection with their ownership and operation of
businesses on the Reservation or directly related thereto.
     7.4.3 Notwithstanding anything in this Section 7.4 to the contrary, and
subject to all terms and provisions of this Section 7.4.4, the Manager may
disclose Tribal Confidential Information and the Tribal Parties may disclose
Manager Confidential Information, in each case if necessary to comply with any
applicable law, order, regulation, ruling, subpoena or order of a governmental
authority or tribunal with competent jurisdiction. If a Tribal Party, on the one
hand, or a Warner Party, on the other

31



--------------------------------------------------------------------------------



 



hand, is so requested or required to disclose any Tribal Confidential
Information or Manager Confidential Information, as applicable, such party shall
promptly notify the other Parties of such request or requirement prior to
disclosure so that such other Parties, may, if they so elect, seek an
appropriate protective order or otherwise seek to contest, limit or protect the
confidentiality of any such requested or required disclosure.
     7.4.4 No disclosure of Tribal Confidential Information to the Manager will
in any way be deemed a license or other grant of proprietary interest in Tribal
Confidential Information (except as set forth in any written agreement or
written grant by the applicable Tribal Party). No disclosure of Manager
Confidential Information to any of the Tribal Parties will in any way be deemed
a license or other grant of proprietary interest in Manager Confidential
Information (except as set forth in any written agreement or written grant by
the Manager).
     7.4.5 By his joining in the execution of this Agreement as provided in the
joinder hereto, William W. Warner agrees to all terms and provisions of this
Section 7.4 and all subsections hereof, and further agrees to personally perform
and be bound by all of the obligations undertaken by Warner and/or the Warner
Parties pursuant to this Section 7.4 and all subsections hereof.
     7.4.6 Each Tribal Party and each Warner Party acknowledges and agrees that
any breach or threatened breach by such party of its obligations under
Section 7.4 hereof will result in irreparable damage and injury to the other
Parties hereto and their Affiliates and that the non-breaching Parties will be
entitled to exercise all rights including, without limitation, obtaining one or
more temporary restraining orders, injunctive relief and other equitable relief,
including specific performance in the event of any breach or threatened breach
thereof, in any federal or state court of competent jurisdiction in New Mexico
without the necessity of posting any bond or security (all of which are waived
by the Parties hereto), and to exercise all other rights or remedies, at law or
in equity, including, without limitation, the rights to damages.
8. Taxes.
     8.1 State and Local Taxes. If the State of New Mexico or any local
government attempts to impose any tax, including but not limited to any
possessory interest tax, upon any Party or upon the Businesses or the
Reservation, then the Enterprise, in the name of the appropriate party or
parties in interest, may resist such attempt through legal action. The costs of
such action and the compensation of legal counsel shall be an Operating Expense.
Any such tax shall constitute an Operating Expense. This Section shall in no
manner be construed to imply that any party to this Agreement is liable for any
such tax.
     8.2 Tribal Taxes. The Tribe represents and warrants to the Manager that, as
of the Execution Date, neither the Tribe nor any agent, agency, affiliate or
representative of the Tribe imposes any taxes, fees, assessments, or other
charges of any nature whatsoever on the Businesses or on the revenues therefrom
other than (a) fees imposed on the Tribe by the NIGC under IGRA which directly
relate to the business of the Operating Companies, (b) payments

32



--------------------------------------------------------------------------------



 



expressly and specifically provided for under this Agreement (e.g. tribal
regulatory costs as described in Section 4.6.5) and (c) Existing Taxes.
     8.3 Compliance with Internal Revenue Code. Manager shall comply with all
applicable provisions of the Internal Revenue Code. Notwithstanding the
foregoing, the Parties acknowledge and agree that the Manager is not responsible
for, and will not be required to, file any tax returns of the Operating
Companies with any applicable taxing authority.
9. Prohibition of Certain Transactions Between Manager and Members of the Tribe.
The Parties agrees that no Member of the Tribal Government shall have a direct
or indirect financial interest in Manager. Further, Manager will not (i) employ
any member of the Tribe as an employee of the Manager (but this clause (i) is
not a restriction on the Manager’s ability to select members of the Tribe to be
employees of any of the Operating Companies), (ii) give any material gifts or
other items of material value or worth to any member of the Tribe, or
(iii) give, sell, or trade any equity or ownership interest in Manager to any
member of the Tribe.
10. Grounds for Termination.
     10.1 Termination. This Agreement may be terminated pursuant to the
provisions of Sections 4.4.3, 10.2, 10.3, 10.4, 10.5 and 19.7.
     10.2 Voluntary Termination. This Agreement may be terminated upon the
mutual written consent and approval of the Parties.
     10.3 Involuntary Termination Due to Changes in Legal Requirements. It is
the understanding and intention of the Parties that the establishment and
operation of the Businesses shall conform to and comply with all Legal
Requirements. If during the term of this Agreement, the Businesses or any
material aspect of Gaming Operations is determined by the NIGC or the final
judgment of a court of competent jurisdiction to be unlawful under federal or
state law, then, provided that the Manager does not elect for this Agreement to
continue in accordance with Section 4.4, the obligations of the parties hereto
shall cease, and this Agreement shall be of no further force and effect;
provided that:
     10.3.1 Manager shall have the rights described in Section 4.4.3 of this
Agreement;
     10.3.2 Manager and the Tribe shall retain all money previously paid to them
pursuant to Section 6 of this Agreement;
     10.3.3 all amounts due to the Manager through the date of termination shall
be paid; and
     10.3.4 the Tribal Parties shall retain their interest in the title (and any
lease) to all assets of the Businesses, including all fixtures, supplies and
Furnishings and Equipment.
     10.4 Tribal Parties’ Right to Terminate Agreement. The Tribal Parties may
terminate this Agreement by written notice to the Manager if:

33



--------------------------------------------------------------------------------



 



     10.4.1 Manager fails to pay any amount due to a Tribal Party hereunder when
due (or causes a disbursement owing to a Tribal Party under Section 6.1(c)
hereunder to not be made), and fails to cure the foregoing within 30 days after
written notice thereof;
     10.4.2 Manager is in breach hereunder (other than as set forth in
Section 10.4.1 above), and fails to cure such breach within 60 days after
written notice of such breach from the Enterprise. Without limitation of the
definition of “breach,” it shall be a “breach” with respect to the Manager if:
          (i) William W. Warner ceases to directly or indirectly own a majority
of the outstanding equity of Manager entitled to vote for the board of directors
(or any other body with the power to direct the management and policies of
Manager) or, if no board of directors or other such body exists, entitled to
vote to direct the management and policies of Manager; or
          (ii) Manager directly or indirectly (A) consolidates or merges with or
into any other entity or (B) sells, assigns, leases, transfers, conveys or
otherwise disposes, in one or a series of transactions, of all or substantially
all of the assets of Manager to any person or entity, unless (1) with respect to
any such consolidation or merger, the Manager is the surviving entity or (2) the
entity surviving such consolidation or merger (if Manager is not the surviving
entity) or the entity to which such sale, assignment, lease, transfer,
conveyance or disposition is made (x) is an entity with respect to which William
W. Warner directly or indirectly owns a majority of the outstanding equity
entitled to vote for its board of directors (or any other body with the power to
direct its management and policies) or, if no board of directors or other such
body exists, entitled to vote to direct its management and policies and
(y) assumes all of Manager’s obligations under this Agreement pursuant to
documentation reasonably satisfactory to the Tribe; or
     10.4.3 William W. Warner is convicted of, or pleads nolo contendere (or a
similar plea), to any felony, any crime of moral turpitude or any crime
involving any of the Tribal Parties.
In the event of the termination of this Agreement by the Tribal Parties under
this Section 10.4, Manager shall not, prospectively from the date of
termination, have the right to accrual of its Management Fee, but such
termination shall not affect Manager’s rights relating to receipt and
reimbursement of amounts under this Agreement that are owing to Manager and
unpaid as of such termination. Any Net Revenues accruing through the date of
termination shall be distributed in accordance with Section 6 of this Agreement.
An election to pursue damages or to pursue specific performance of this
Agreement or other equitable remedies (as such specific performance or other
equitable remedies are expressly provided for pursuant to Sections 3.9.3 and
7.4.7) while this Agreement remains in effect pursuant to the provisions shall
not preclude the Tribal Parties from providing notice of termination pursuant to
this Section 10.4. Neither shall termination of this Agreement preclude
initiation of an action for damages under the provisions of Section 15.
     10.5 Manager’s Right to Terminate Agreement. Manager may terminate this
Agreement by written notice to the Tribal Parties if:

34



--------------------------------------------------------------------------------



 



     10.5.1 A Tribal Party fails to pay any amount due to Manager hereunder when
due (or causes a disbursement owing to Manager under Section 6.1 hereunder to
not be made), and fails to cure the foregoing within thirty (30) days after
written notice thereof;
     10.5.2 A Tribal Party is in breach hereunder (other than as set forth in
Section 10.5.1 above), and fails to cure such breach within sixty (60) days
after written notice of such breach from Manager; or
     10.5.3 Manager has been notified by any regulatory agency (other than a
regulatory agency of any Indian tribe) that the performance by it of any
obligation imposed by this Agreement will jeopardize the retention of any
license, permit or approvals held by Manager or any of its Affiliates in any
jurisdiction.
In the event of termination of this Agreement by Manager under this
Section 10.5, Manager shall not be required to perform any further services
under this Agreement. Manager shall have the right to its Management Fee
accruing until the date of termination as provided in Section 6 of this
Agreement. An election to pursue damages or to pursue specific performance of
this Agreement or other equitable remedies (as such specific performance or
other equitable remedies are expressly provided pursuant to Sections 3.9.3,
7.4.7 and 17.3) while this Agreement remains in effect pursuant to the
provisions shall not preclude the Manager from providing notice of termination
pursuant to this Section 10.5. Neither shall termination of this Agreement
preclude initiation of an action for damages under the provisions of Section 17.
     10.6 Enterprise’s Buyout Option. At any time after the second anniversary
of the Effective Date, the Tribal Parties may terminate this Agreement upon
payment to the Manager in cash an amount equal to present value (using a
discount rate equal to the prime rate of the Federal Reserve Bank of San
Francisco in effect as of the effective date of such termination) of the
Management Fees that would have been paid hereunder during the Term following
the date of the exercise of the buyout pursuant to this section had such buyout
not occurred assuming that (a) the Term would be for five years, (b) the monthly
Management Fee that would have been payable is equal to the average monthly
Management Fee earned during the most recently completed 12 full calendar months
immediately preceding the exercise of the buyout pursuant to this section and
(c) the payment of each such Management Fee would have occurred on the 15th day
following the end of each calendar month.
     10.7 Manager’s Early Termination Right. In the event that, for any three
consecutive calendar months during the Term, the Manager, by virtue of the
availability of Net Revenues and the requirements of Section 6.1(c), fails to
receive a fee in an amount equal to or greater than the Minimum Monthly
Management Fee, then the Manager may terminate this Agreement by delivery of
written notice to the Enterprise, and this Agreement will be terminated ninety
(90) days after the delivery of any such written notice. For purposes of this
Section 10.7, the Manager will have failed to receive a management fee (or
portion thereof) to the extent that disbursement of such fee or portion thereof
to the Manager is deferred until some future month or months.
11. Termination and Transition. The following terms and provisions will apply to
any termination of this Agreement (whether through expiration of the Term or
otherwise):

35



--------------------------------------------------------------------------------



 



     11.1 Transition. Manager shall take reasonable steps for the orderly
transition of management of the Businesses to the Enterprise or its designee(s)
pursuant to a transition plan. If, at least 180 days prior to the expiration of
the Term, the Parties have not agreed upon terms of a renewal of the Term or
upon a new management agreement, then the Enterprise and Manager shall agree
upon a transition plan within 60 days. The transition plan shall be implemented
for a reasonable period, but in any event not less than 60 days. With respect to
any termination of this Agreement prior to expiration of the Term, the Operating
Companies and the Manager will negotiate towards a transition plan in good faith
and in a manner that is reasonable in light of the circumstances of such
termination. Manager, will, on expiration or termination of this Agreement,
provide the Operating Companies with the data related to customers of the
Businesses, as such data appears in Manager’s database, and such data shall be
provided in machine readable form or written form, at the election of the
Operating Companies. This information will be provided to the Operating
Companies as of the termination or expiration date of this Agreement. Manager
shall be prohibited from using such information for any purpose after
termination or expiration of this Agreement.
     11.2 Businesses. The Parties shall retain all money previously paid to them
pursuant to Section 6 of this Agreement; and the Tribal Parties shall retain
title to all Businesses (including, without limitation, all Facilities,
fixtures, improvements, supplies, Furnishings and Equipment, marks, funds and
accounts comprising the Businesses), subject to the rights of Manager to its
accrued and unpaid Management Fees due under Section 6 of this Agreement.
     11.3 Manager’s Obligations. In connection with the expiration and/or
termination of this Agreement, Manager shall:
     11.3.1 deliver possession of the Businesses to the Operating Companies or
Operating Companies’ designated agents subject to rights of all parties in
possession, in “as is” condition, without recourse or any warranty whatsoever;
     11.3.2 deliver to the Operating Companies all books and records of the
Operating Companies and the Businesses; and
     11.3.3 after deducting therefrom any amounts due and payable under this
Agreement and not theretofore paid, disburse to the Tribe, no later than
twenty-one (21) days after termination or expiration of this Agreement, the
balance, if any, remaining in the Bank Account(s).
     11.4 Operating Companies’ Obligations. In connection with the expiration
and/or termination of this Agreement, the Operating Companies shall be solely
responsible for and paying the costs of:
     11.4.1 assuming and continuing performance under, or terminating, any
agreements entered into in connection with the Businesses;
     11.4.2 all Business Employees (except for any Business Employees who are
employees of the Manager or any Affiliate of the Manager), including the payment
of any severance or other termination benefits in connection with the
termination of any such employees; and

36



--------------------------------------------------------------------------------



 



     11.4.3 cooperating with Manager (and any of Manager’s suppliers or vendors,
as applicable) to permit the removal of any proprietary system owned or licensed
solely to Manager or Manager’s Affiliates at the Businesses, provided, however,
that such equipment shall be removed from the Facilities by Manager within ten
(10) business days after termination or expiration or this Agreement and
provided further that the Tribal Parties shall not be responsible for any damage
to such equipment caused by such removal (except to the extent of the negligence
or intentional misconduct of a Tribal Party).
12. Consents and Approvals.
     12.1 Tribal Parties. Where approval or consent or other action of the
Tribal Parties is required, such approval shall mean the written approval of the
Tribal Council evidenced by a resolution thereof, certified by a Tribal official
as having been duly adopted, or such other person or entity designated by
resolution of the Tribal Council.
     12.2 Manager. Where approval or consent or other action of Manager is
required, such approval shall mean the written approval of the Managing Officer,
who shall be provided with all requisite corporate authority to act on behalf of
Manager.
13. Parties in Interest in Manager.
     13.1 Shareholders and Directors. Manager represents and warrants that on
the date of this Agreement, all Parties in Interest in Manager and all of its
Affiliates, managers, officers, directors and members have been disclosed to the
Tribe. As used herein, the phrase “Parties in Interest” shall mean any person or
entity with a financial interest in, or having management responsibility for
this Agreement or for which background investigations are required by 25 C.F.R.
Part 537, and any amendments thereto.
     Manager represents and warrants that no officer, director or individual
owner of 5% or more of the equity interests of Manager or any affiliate of
Manager has been arrested, indicted for, convicted of, or pleaded nolo
contendere (or any similar plea) to any felony or any gaming offense or had any
association with individuals or entities known to be connected to organized
crime.
     13.2 Covenants. Manager agrees that all of its managers and any individual
owner of five percent (5%) or more of the membership interests or equity
interests of Manager, shall:
     (a) consent to background investigations to be conducted by the Tribal
Gaming Commission, the State, the Federal Bureau of Investigation (the “FBI”) or
any law enforcement authority to the extent required by the IGRA and the
Compact;
     (b) be subject to licensing requirements in accordance with the Gaming
Ordinance and this Agreement;
     (c) consent to a background, criminal and credit investigation to be
conducted by or for the NIGC, if required;

37



--------------------------------------------------------------------------------



 



     (d) consent to a financial and credit investigation to be conducted by a
credit reporting or investigation agency at the request of the Tribal Gaming
Commission;
     (e) cooperate fully with such investigations; and
     (f) disclose any information requested by the Tribal Gaming Commission
which would facilitate the background and financial investigation.
Any materially false or deceptive disclosures or failure to cooperate fully with
such investigations by an employee of Manager shall result in the immediate
dismissal of such employee. The results of any such investigation may be
disclosed by the Tribe to federal officials and to such other regulatory
authorities as required by law.
     13.3 Compliance with Licensing Requirements. Manager agrees that whenever
there is a change in the direct or indirect ownership interest of Manager,
Manager shall notify the Management Board and the NIGC of such change not later
than ten (10) business days following the change or within ten (10) business
days after Manager becomes aware of such change. In accordance with 25 C.F.R. §
537.2, Manager shall submit to the NIGC the background information required in
25 C.F.R. § 537.1. Any such change in the ownership interest of Manager shall
not be effective until such time as the NIGC and the Tribe have each completed
any applicable background investigation and approval of the proposed
transferee(s). The Parties agree that such a change in ownership interest does
not constitute an amendment of this Agreement and that NIGC approval is only
required if a new individual or entity acquires an ownership interest in
Manager. NIGC approval will not be required if the change in ownership interest
pertains to an existing individual or entity terminating or withdrawing its
ownership interest in Manager.
14. No Present Lien, Lease or Joint Venture. The Parties agree and expressly
warrant that this Agreement is not a mortgage or lease and, consequently, does
not convey any present interest whatsoever in the Facilities or the Businesses.
The Parties further agree and acknowledge that it is not their intent, and that
this Agreement shall not be construed, to create a joint venture between the
Tribal Parties and Manager; rather, Manager shall be deemed to be an independent
contractor for all purposes hereunder.
15. Indemnification; Limitation of Liability.
     15.1 The Operating Companies shall indemnify and hold Manager, its members,
principals, officers and employees, and the Affiliates of all of them (the
“Indemnitee Parties”), harmless from and against any and all claims,
liabilities, damages, losses, costs or expenses (including costs and expenses
incurred in defending against the foregoing, “Losses”) incurred by or sustained
by any such Indemnitee Party arising out of or as a result of the Manager’s
entering into this Agreement or performing its obligations hereunder, except to
the extent of Losses caused by the negligence or intentional misconduct of the
Manager. Without limitation of the foregoing, the Losses covered by the
indemnification pursuant to this Section 15.1 will include Losses relating to or
arising out of the management or operation of the Businesses prior to the date
hereof (except to the extent of Losses caused by the Manager’s negligence or
intentional

38



--------------------------------------------------------------------------------



 



misconduct in connection with the Manager’s performance as the “Consultant”
pursuant to that certain Consulting Agreement dated as of February 10, 2009 by
and among the Parties.)
     15.2 The Manager shall indemnify and hold the Tribal Parties and their
directors, officers and employees harmless from and against any and all Losses
resulting from the willful or criminal misconduct of the Manager in connection
with the Manager’s performance of this Agreement.
     15.3 To the extent any Loss is covered by insurance proceeds actually paid
but not otherwise, Manager, on the one hand, and the Tribal Parties, on the
other hand, each waive, release and discharge the other from all Losses which
each may have or acquire against the other, or against each other’s principals,
directors, officers, employees or agents, with respect to any claims for any
Losses incurred or sustained by either of them on account of damage to their
respective property (but not as to personal injury or property damage suffered
by third parties) arising out of the ownership, management, operation and
maintenance of the Facilities, regardless whether any such claim or demand may
arise because of the fault or negligence of the other Party or its principals,
directors, officers, employees or agents. Each policy of fire and property
damage insurance shall contain a specific waiver of subrogation reflecting the
provisions of this Section 15.3, or a provision to the effect that the existence
of the preceding waiver shall not affect the validity of any such policy or the
obligation of the insurer to pay the full amount of any loss sustained.
     15.4 NO PARTY HERETO SHALL BE LIABLE TO ANY OTHER PARTY HERETO FOR ANY
PUNITIVE, CONSEQUENTIAL, INCIDENTAL, SPECIAL OR INDIRECT DAMAGES.
16. Choice of Law. This Agreement shall be subject to and construed in
accordance with the internal laws of the State of New Mexico (except its choice
of law rules) and not by the laws of the Tribe; provided, however, that nothing
in the foregoing will be deemed to excuse the Parties’ obligations to comply
with Legal Requirements as provided for in this Agreement (including, without
limitation, Legal Requirements of the Tribe). The provisions of this Section are
irrevocable and may not be rescinded, revoked or amended without the prior
written consent of the parties hereto.
17. Limited Waiver of Sovereign Immunity; Dispute Resolution.
     17.1 The Tribe, for itself and on behalf of the Operating Companies, hereby
waives its sovereign immunity from unconsented suit or other legal proceedings,
whether such suit or proceedings be brought in law or in equity, or proceedings
in arbitration, solely to permit the commencement and maintenance of any action
by Manager to interpret or enforce the terms of this Agreement and to enforce
and execute any order, judgment or ruling resulting therefrom against all
revenues and assets of the Operating Companies (other than real property held in
trust by the United States and other property restricted as to alienation by the
laws of the United States).
     17.2 With respect to any suit or other proceeding as to which sovereign
immunity is waived under the preceding subsection 17.1, each of the Tribal
Parties expressly and

39



--------------------------------------------------------------------------------



 



unequivocally consents and submits to the jurisdiction of the United States
District Court for the District of New Mexico, the Twelfth Judicial District
Court in and for Otero County, New Mexico, and all courts to which appeals
therefrom are available, and enforcement of any judgment of such court or, in
the event that such courts decline jurisdiction, for arbitration proceedings
brought before the American Arbitration Association under the Commercial
Arbitration Rules of the American Arbitration Association, to:
     (a) order performance or compliance with any of the provisions of this
Agreement, order the Operating Companies to perform or comply with any of the
provisions of this Agreement, order amounts payable under this Agreement to be
paid in accordance with the terms hereof or thereof, whether such order or award
is the product of litigation, or arbitration, provided that any damage award (in
addition to such amounts payable) is limited to actual damages and shall not
include punitive, consequential, incidental, special or indirect damages;
     (b) determine whether any consent or approval of the Operating Companies
has been improperly granted; and
     (c) enforce any judgment prohibiting the Operating Companies from taking
any action, or mandating or obligating the Tribal Parties to take any action.
     Each of the Tribal Parties expressly waives any right it may otherwise have
to require any foregoing matter to be considered or heard first in any tribal
court of the Tribe or tribal administrative tribunal, now or hereafter existing,
whether because of the doctrine of exhaustion of tribal remedies or as a matter
of comity or abstention.
     17.3 The Tribal Parties acknowledge and agree that this Agreement has not
been entered into on Indian lands or on lands that could be defined as “Indian
Country” pursuant to federal statutes or case law, but rather outside the
territorial boundaries of the Tribe, and that substantially all of the
negotiations regarding this Agreement, and the execution and delivery of this
Agreement have not occurred on Indian lands or lands which could be defined as
“Indian Country” pursuant to federal statutes or case law, but have occurred
outside the territorial boundaries of the Tribe. The Tribal Parties understand
that the foregoing acknowledgments are offered as an inducement to Manager to
enter into this Agreement and to perform the obligations of the Manager
hereunder, which acknowledgment is and will be material to the decision of
Manager to enter into this Agreement, and without which Manager would not enter
into this Agreement.
     Each of the Tribal Parties agrees not to revoke, in whole or in part, the
limited waiver of sovereign immunity hereunder or in any way to attempt to
revoke, in whole or in part, such limited waiver of sovereign immunity. In the
event of any such revocation or attempted revocation, the parties hereto
expressly recognize and agree that there remains no adequate remedy at law
available to Manager. Manager will be irreparably injured upon any revocation or
attempted revocation of the limited waiver of sovereign immunity hereunder and
each of the Tribal Parties consents to the entry of appropriate injunctive
relief, consistent with the terms and conditions of this Agreement. In the event
of any attempted revocation or revocation of the limited waiver of sovereign
immunity granted in this Agreement, Manager may immediately

40



--------------------------------------------------------------------------------



 



seek judicial injunctive relief as provided without first complying with any of
the prerequisites contained in this Agreement to the limited waiver of sovereign
immunity granted there. Any action seeking injunctive relief shall be brought in
a federal or state court of competent jurisdiction, and each of the Tribal
Parties expressly consents to the jurisdiction of, and agrees to be bound by any
order or judgment of such court, and any federal or state court with appellate
jurisdiction thereover.
     17.4 If, and only if, a dispute arises between Manager, on the one hand,
and any of the Tribal Parties, on the other hand, over a matter for which the
Tribe has provided a limited waiver of sovereign immunity (the “Dispute”), and
neither a federal or state court of competent jurisdiction can or is willing to
hear the Dispute, then any Party hereto may request binding arbitration of the
Dispute. To initiate binding arbitration of a Dispute, a Party shall notify the
other Parties in writing. The Dispute shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association and subject to the laws of the State concerning arbitration, and
judgment on the award rendered by the arbitrator may be entered in any court of
competent jurisdiction pursuant to the laws of the State concerning arbitration.
Further:
     (a) Any Party hereto, before or during any arbitration, may apply to a
court having jurisdiction for a temporary restraining order or preliminary
injunction where such relief is necessary to protect its interests pending
completion of the dispute resolution proceedings.
     (b) In the event of arbitration, the prevailing party(ies) shall be
entitled to all of its costs, including reasonable attorneys’ fees, from the
nonprevailing party(ies).
     (c) The arbitration shall take place at a location within the State agreed
upon by the Parties hereto. The arbitrator shall render an award within 45 days
from the conclusion of the arbitration.
     17.5 This limited waiver of sovereign immunity shall be effective for the
duration of this Agreement and for a period of three (3) years beginning
immediately upon its termination by any means provided for herein.
18. Non-Impairment. None of the Tribal Parties nor any of their Affiliates will:
(a) adopt, enact, promulgate or otherwise place into effect any law or legal
requirement that impairs or interferes, or could impair or interfere, in any
manner, with any right, remedy or obligation of Manager under this Agreement or
(b) demand, impose or receive any tax, charge, assessment, fee or other
imposition or impose any regulatory or licensing requirement against Manager or
its successors based solely upon the rights, benefits, duties and obligations of
the Parties under this Agreement. The Tribal Parties represent and warrant that
(a) their acceptance of this Agreement complies with all tribal laws, rules,
regulations and ordinances and (b) Manager’s obligations are solely as set forth
in this Agreement and tribal law does not place any other obligations on
Manager.
19. General Provisions.

41



--------------------------------------------------------------------------------



 



     19.1 Notice. Notices permitted or required to be given hereunder shall be
deemed sufficient if given by registered or certified mail, postage prepaid,
return receipt requested, or by overnight mail or courier service addressed to
the respective addresses of the applicable parties or at such other addresses as
the respective parties may designate by like notice from time to time. Notices
so given shall be effective upon receipt by the party to which notice is given.
If to any Tribal Party:
     Inn of the Mountain Gods Resort and Casino
     286 Carrizo Canyon Road
     P.O. Box 269
     Mescalero, NM 88340-0269
     Attention: Chief Operating Officer

     -with a copy to-
     Mescalero Apache Tribe
     P.O. Box 227
     Mescalero, NM 88340-0227
     Attention: Tribal President

     -with an additional copy to-
     John D. Wheeler
     John D. Wheeler & Associates, P.C.
     P.O. Box 1810
     Alamogordo, NM 88311-1810
THE TRIBAL PARTIES ACKNOWLEDGE AND AGREE THAT WRITTEN NOTICE PROVIDED IN
ACCORDANCE WITH THE FOREGOING WILL BE EFFECTIVE AS TO ALL TRIBAL PARTIES.
If to Manager:
     WG-IMG, LLC
     c/o Warner Gaming, LLC
     2300 West Sahara Avenue
     Suite 560
     Box 5
     Las Vegas, NV 89102
     Attention: William W. Warner
     -with an additional copy to-
     Jones Vargas
     3773 Howard Hughes Parkway
     Third Floor South
     Las Vegas, NV 89169

42



--------------------------------------------------------------------------------



 



     Attention: Robert E. Bruce
      19.2 Representations and Warranties as to Authority and Other Matters.
     19.2.1 Each of the Tribal Parties represents and warrants to Manager, and
Manager represents and warrants to each of the Tribal Parties, as follows:
     (a) such entity has the full legal right, power and authority and has taken
all action necessary to enter into this Agreement, to perform its obligations
hereunder, and to consummate all other transactions contemplated hereby;
     (b) the person executing and delivering this Agreement is duly authorized
to execute and deliver this Agreement on behalf of such entity;
     (c) this Agreement has been duly executed and delivered by such entity and
constitutes a valid and binding obligation of such entity, enforceable against
such entity in accordance with its terms; and
     (d) the execution and delivery of this Agreement, the performance by such
entity of its obligations hereunder, and the consummation by such entity of the
transactions contemplated hereby will not violate any contract or agreement to
which such entity or any of its affiliates is a party or any law, regulation,
rule or ordinance or any order, judgment or decree of any federal, state, tribal
or local court or require any regulatory approval beyond those contemplated
herein.
     19.2.2 By his joining in the execution of this Agreement as provided in the
joinder hereto, William W. Warner hereby represents and warrants to the Tribal
Parties that the execution and delivery of this Agreement and the performance of
his obligations hereunder will not violate any contract or agreement to which he
is a party or any order, judgment or decree of any federal, state, tribal or
local court.
     19.3 Relationship. No Party shall be construed as a joint venturer or
partner of another Party hereto other by reason of this Agreement and, except as
expressly set forth otherwise in this Agreement, no Party shall have the power
to bind or obligate any other Party by virtue of this Agreement.

43



--------------------------------------------------------------------------------



 



     19.4 Defense.
     19.4.1 Each Party shall notify each the other Parties hereto within five
(5) business days of becoming aware of any legal claim which may be brought by a
third party arising out of the operation of the Businesses or the subject matter
of this Agreement. The Parties agree that the Tribe shall defend any litigation
or action brought by any party for a claim in connection with the Businesses or
the subject matter of this Agreement (except for any disputes by and among the
Parties hereto, which will be subject to the dispute resolution procedures of
Section 15 of this Agreement) notwithstanding that Tribe may not be named as a
party thereto; provided, however, that the Manager, at the Manager’s expense may
engage separate legal counsel to represent its interest with respect to any such
litigation or claim.
     19.4.2 All liabilities, costs and expenses, including reasonable attorneys’
fees and disbursements incurred in defending and/or settling any such claim or
legal action which are not covered by insurance (regardless of whether payment
has been made under such insurance) shall be an Operating Expense. Nothing
contained herein is a grant to Manager of the right to waive the Tribal Parties’
sovereign immunity, which right is strictly reserved to the Tribe. Any
settlement of a third party claim or cause of action shall require the approval
of the Management Board.
     19.5 Waivers. No failure or delay by Manager or any Tribal Party to insist
upon the strict performance of any covenant, agreement, term or condition of
this Agreement, or to exercise any right or remedy consequent upon the breach
thereof, shall constitute a waiver of any such breach or any subsequent breach
of such covenant, agreement, term or condition. No covenant, agreement, term, or
condition of this Agreement and no breach thereof shall be waived, altered or
modified except by written instrument. No waiver of any breach shall affect or
alter this Agreement, but each and every covenant, agreement, term and condition
of this Agreement shall continue in full force and effect with respect to any
other then-existing or subsequent breach thereof.
     19.6 Captions; Section References. The captions for each Section and
Subsection are intended for convenience only. Unless expressly indicated
otherwise, references in this Agreement to “Sections” and “Articles” are
references to sections of and articles of this Agreement.
     19.7 Severability. If any of the terms or provisions hereof shall be held
invalid or unenforceable, such terms or provisions will be deemed reformed
(without requirement of the execution of an amendment by the Parties hereto) to
the extent required for such term or provision to be held valid or enforceable,
as applicable; and further, no such invalidity or unenforceability shall affect
any of the other terms or provisions hereof. Notwithstanding the foregoing,
however, if any material part of a Party’s rights under this Agreement shall be
declared invalid or unenforceable (including without limitation Manager’s right
to receive its Management Fees) the party whose rights have been declared
invalid or unenforceable shall have the option to terminate this Agreement upon
thirty (30) days written notice to the other party, without liability on the
part of the terminating party. Any termination pursuant to this Section 19.7
shall be subject to Section 10.3 hereof.

44



--------------------------------------------------------------------------------



 



     19.8 Interest. Except for advances of the Minimum Guaranteed Monthly
Payment pursuant to Section 6.1(c), any deferred amounts payable to Manager
under this Agreement shall accrue interest at a rate of 1.0% per month.
     19.9 Third Party Beneficiaries. This Agreement is exclusively for the
benefit of the Parties hereto and it may not be enforced by any party other than
the Parties to this Agreement and the Indemnitee Parties under Section 15.1 and
shall not give rise to liability to any third party other than the authorized
successors and assigns of the parties hereto as such are authorized by this
Agreement.
     19.10 Brokerage. Each Party and the Tribe represents and warrants to each
other Party hereto that, except with respect to the Tribal Parties’ engagement
of financial institutions to assist in procuring management services for the
Businesses, it has not sought the services of a broker, finder or agent in this
transaction, and neither has employed, nor authorized, any other person to act
in such capacity. Each Party and the Tribe hereby agrees to indemnify and hold
the other Parties hereto harmless from and against any and all claims, loss,
liability, damage or expenses (including reasonable attorneys’ fees) suffered or
incurred by the other Party as a result of a claim brought by a person or entity
engaged or claiming to be engaged as a finder, broker or agent by the
indemnifying Party. Any claim for indemnification arising hereunder shall be
subject to the dispute resolution provisions of Section 17.
     19.11 Survival of Provisions. Any covenant, term or provision of this
Agreement which, in order to be effective, must survive the termination of this
Agreement (including, without limitation, the provisions of Article 11 and
Article 15), shall survive any such termination.
     19.12 Periods of Time. Whenever any determination is to be made or action
is to be taken on a date specified in this Agreement, if such date shall fall on
a Saturday, Sunday or legal holiday under the laws of the Tribe, the State, or
the United States, then in such event said date shall be extended to the next
day which is not a Saturday, Sunday or legal holiday.
     19.13 Successors, Assigns, and Subcontracting. Except as expressly provided
otherwise herein, none of the Parties hereto may assign or subcontract its
rights, responsibilities or duties under this Agreement. Notwithstanding
anything in the foregoing to the contrary, the rights, responsibilities and
duties under this Agreement of the Enterprise, Travel Center Entity and the Ski
Apache Entity may be assigned to another entity or entities that are chartered
by the Tribe to conduct the business of the Businesses, and are wholly owned
(indirectly or directly) by the Tribe, subject to all Legal Requirements;
provided that each and every such assignee assumes in writing the obligations of
the assignor hereunder; and further provided, that no such assignment may be
made to the extent that, because of the suitability of the proposed assignee or
assignees, this Agreement may be terminated, or the scope of Gaming at the
Businesses (or other benefits to the Manager under this Agreement) would be
materially diminished by virtue of such assignment. Any assignment or purported
assignment made in violation of the foregoing will be void. Contracts entered
into by the Manager on behalf of an Operating Company (as expressly provided for
in this Agreement) will not be deemed to be “subcontracting” for purposes of
this Section 19.13. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

45



--------------------------------------------------------------------------------



 



     19.14 Time is of the Essence. Time is of the essence in the performance of
this Agreement.
     19.15 Patron Dispute Resolution. Patron disputes concerning play which
cannot be resolved on an informal basis shall be addressed and resolved in
accordance with the Compact, the Tribal Gaming Ordinance, and the regulations
promulgated thereunder.
     19.16 Amendments. No amendment or modification of any provision of this
Agreement shall be effective unless the same shall be in writing signed by the
Manager, on the one hand, and the Enterprise, on the other hand, and approved by
the Chairman of the NIGC. The Tribal Parties agree that any amendment or
modification of any provision of this Agreement duly executed and delivered by
the Enterprise will be effective and sufficient to bind the Tribal Parties to
such amendment or modification (subject to the approval of the Chairman of the
NIGC as provided in the previous sentence).
     19.17 Estoppel Certificate. The Manager and the Tribal Parties agree to
furnish to the other, from time to time upon request, an estoppel certificate in
such reasonable form as the requesting party may request stating whether there
have been any defaults under this Agreement known to the party furnishing the
estoppel certificate and such other information relating to the Manager or the
Tribal Parties as may be reasonably requested.
     19.18 Entire Agreement. This Agreement (including all joinders hereto)
constitute the entire understanding and agreement of the Parties hereto with
respect to the Businesses (including, without limitation, all Gaming Operations)
and supersede all other prior agreements and understandings, written or oral,
between the parties with respect thereto.
     19.19 Government Savings Clause. Each of the Parties agrees to execute,
deliver and, if necessary, record any and all additional instruments,
certifications, amendments, modifications and other documents as may be required
by the State, the United States Department of the Interior, BIA, the NIGC, or
any applicable statute, rule or regulation in order to effectuate, complete,
perfect, continue or preserve the respective rights, obligations, liens and
interests of the parties hereto to the fullest extent permitted by law;
provided, that any such additional instrument, certification, amendment,
modification or other document shall not materially change the respective
rights, remedies or obligations of the Tribal Parties or Manager under this
Agreement or any other agreement or document related hereto.
     19.20 Preparation of Agreement. This Agreement was drafted and entered into
after careful review and upon the advice of competent counsel for the Parties
hereto; it shall not be construed more strongly for or against any Party.
     19.21 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
     19.22 Joint and Several Obligations. The Operating Companies agree and
acknowledge that all obligations expressly undertaken by the Operating Companies
collectively pursuant to this Agreement constitute the joint and several
obligations of all Operating Companies. The Tribal Parties agree and acknowledge
that all obligations expressly undertaken by the Tribal

46



--------------------------------------------------------------------------------



 



Parties collectively pursuant to this Agreement constitute the joint and several
obligations of all Tribal Parties. The Warner Parties agree and acknowledge that
all obligations expressly undertaken by the Warner Parties collectively pursuant
to this Agreement constitute the joint and several obligations of all Warner
Parties.
[signature page follows]

47



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the Execution Date.

                      Manager:       Operating Companies:    
 
                    WG-IMG, LLC       INN OF THE MOUNTAIN GODS RESORT AND CASINO
   
 
                   
By:
  WARNER GAMING, LLC, its sole member                
 
                   
 
          By:   /s/ Carleton Naiche-Palmer    
 
                   
By:
  /s/ William W. Warner            Name: Carleton Naiche-Palmer    
 
                   
 
  Name: William W. Warner           Title: Chief Executive Officer and    
 
  Title: Manager                     Management Board Chairperson    
 
                                CASINO APACHE TRAVEL CENTER    
 
                   
 
                   
 
          By:   /s/ Carleton Naiche-Palmer     
 
                   
 
              Name: Carleton Naiche-Palmer    
 
              Title: Chief Executive Officer    
 
                                SKI APACHE    
 
                   
 
                   
 
          By:   /s/ Carleton Naiche-Palmer     
 
                   
 
              Name: Carleton Naiche-Palmer
Title: Chief Executive Officer    

Attachments and Exhibits
Joinder by the William W. Warner
Joinder by the Tribe
Exhibit A    Employee Grievance Procedure

48



--------------------------------------------------------------------------------



 



JOINDER BY WILLIAM W. WARNER
     The undersigned WILLIAM W. WARNER hereby joins in the execution of the
foregoing Agreement for the sole purposes of:
     (1) agreeing to personally perform and be bound by all of the obligations
expressly undertaken by Warner and/or the Warner Parties pursuant to Section 3.9
and all subsections thereof; provided, that nothing in Section 3.9.2 will
prohibit the undersigned William W. Warner from acquiring or holding any
publicly held security in a business entity provided that the total holdings
owned or controlled by William W. Warner comprise less than five percent (5%) of
all of the issued and outstanding equity in such entity;
     (2) agreeing to personally perform and be bound by all of the obligations
expressly undertaken by Warner and/or the Warner Parties pursuant to Section 7.4
and all subsections thereof;
     (3) personally making the representations and warranties set forth in
Section 19.2.2; and
     (4) agreeing to the provisions of Sections 15, 16, and 17 and to the
application of such provisions in connection with the obligations undertaken by
the undersigned pursuant to this Joinder.
     THE UNDERSIGNED JOINS IN THE EXECUTION OF THIS AGREEMENT SOLELY FOR THE
PURPOSES EXPRESSLY STATED UNDER THE HEADING “JOINDER BY WILLIAM W. WARNER” AND
FOR NO OTHER PURPOSES, AND UNDERTAKES NO LIABILITY OR OBLIGATIONS IN CONNECTION
WITH THIS AGREEMENT OTHER THAN AS EXPRESSLY PROVIDED UNDER THE HEADING “JOINDER
BY WILLIAM W. WARNER.”

                  /s/ William W. Warner       WILLIAM W. WARNER         

49



--------------------------------------------------------------------------------



 



         

JOINDER BY THE TRIBE
     The undersigned MESCALERO APACHE TRIBE hereby joins in the execution of the
foregoing Agreement for the sole purposes of:
     (1) agreeing to perform and be bound by all of the agreements,
representations and warranties, covenants and obligations expressly undertaken
by the Tribe and/or the Tribal Parties pursuant to the foregoing Agreement; and
     (2) agreeing to the provisions of Sections 15, 16, and 17 and to the
application of such provisions in connection with the obligations undertaken by
the undersigned pursuant to this Joinder.
     THE UNDERSIGNED JOINS IN THE EXECUTION OF THIS AGREEMENT SOLELY FOR THE
PURPOSES EXPRESSLY STATED UNDER THE HEADING “JOINDER BY THE TRIBE” AND FOR NO
OTHER PURPOSES, AND UNDERTAKES NO LIABILITY OR OBLIGATIONS IN CONNECTION WITH
THIS AGREEMENT OTHER THAN AS EXPRESSLY PROVIDED UNDER THE HEADING “JOINDER BY
THE TRIBE.”

            MESCALERO APACHE TRIBE
        By:   /s/ Carleton Naiche-Palmer        Name:   Carleton Naiche-Palmer 
      Title:   President   

50



--------------------------------------------------------------------------------



 



         

Exhibit “A”
Employee Grievance Procedure
     Any Business Employee who is terminated for reasons other than positive
drug test results or failure to complete the 90-day post-hire introductory
period may ask for a reconsideration of the termination.
Reconsideration Process:

  1.   The terminated Business Employee must, no later than five (5) business
days after the termination, submit an appeal letter to the Team Member Relations
group within the human resources department requesting that the termination be
reconsidered.     2.   The terminated Business Employee’s appeal will be heard
by a committee (a “Termination Appeal Committee”) and a recommendation to uphold
or overturn the termination will be rendered. Each Termination Appeal Committee
will be comprised of five (5) Business Employees, chaired by a Business Employee
who serves in some supervisory or managerial capacity, but who does not have
direct or indirect supervisory oversight of the terminated Business Employee,
and appointed by the human resources department from among a pool of eligible
Business Employees identified by the Chief Operating Officer. To be eligible to
serve on a Termination Appeal Committee, a Business Employee, at the time, must:
(a) have completed his or her 90-day post-hire introductory period; (b) not be
subject to currently on-going probation, suspension or other act of discipline;
and (c) must not be related to the terminated Business Employee (meaning not a
spouse, child, foster child, parent, foster parent, grandparent, grandchild,
sibling, aunt, uncle, direct relative by marriage (step or in-law) or living as
a household member with the terminated Business Employee).     3.   Within five
(5) business days after an appeal is submitted to it, the Termination Appeal
Committee will send written notice of the committee’s recommendation to the
human resources department and the Chief Operating Officer.     4.   The Chief
Operating Officer, in all cases, may affirm, modify or reverse the
recommendation of the Termination Appeal Committee, and the decision of the
Chief Operating Officer will be final and non-appealable (except as set forth in
No. 5 below). The Chief Operating Officer will send written notice of his/her
decision to the terminated Business Employee and the department manager of the
terminated Business Employee.     5.   Notwithstanding No. 4 above, members of
the Tribe and Affiliates (as defined in Section 17-9-1(B) of the Mescalero
Apache Tribal Code, or any successor provision thereto), but no other Business
Employees, will have the right to appeal a decision of the Chief Operating
Officer in connection with No. 4 above to the President of the Tribe, and then
to the Tribal Council, in accordance with Section N of the Tribe’s Personnel
Policies and Procedures Manual. Such an appeal must be made in writing within
ten (10) calendar days after the Chief Operating Officer has delivered written
notice of his/her decision in accordance with No. 4 above.

A-1